EXHIBIT 10.1

 

Published CUSIP Number: _________

CREDIT AGREEMENT

 

Dated as of November 18, 2005

 

among

STRYKER CORPORATION

and

CERTAIN SUBSIDIARIES

as Designated Borrowers,

 

and

 

HOWMEDICA INTERNATIONAL S. DE R.L.

as the Term Loan Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH,

BARCLAYS BANK PLC and

BNP PARIBAS,

as Co-Documentation Agents,

 

WELLS FARGO BANK, N.A.,

SCOTIABANC INC.

MIZUHO CORPORATE BANK (USA),

SOCIéTé GéNéRALE and

WACHOVIA BANK, N.A.,

as Co-Managing Agents,

 

and

the Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC and

J.P. MORGAN SECURITIES INC.

as

Joint Lead Arrangers and Joint Book Managers

 


 

TABLE OF CONTENTS

      Page         ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS 1         1.01  
Defined Terms 1         1.02   Other Interpretive Provisions 27         1.03  
Accounting Terms 28         1.04   Rounding 29         1.05   References to
Agreements and Laws 29         1.06   Exchange Rates; Currency Equivalents 29  
      1.07   Change of Currency 29         1.08   Letter of Credit Amounts 30  
      ARTICLE II   THE COMMITMENTS AND CREDIT EXTENSIONS 30         2.01   Term
Loan 30         2.02   Revolving Loans 30         2.03   Borrowings, Conversions
and Continuations of Revolving Loans:       Conversions and Continuations of
Segments of the Term Loan 31        

2.04   Increase in Revolving Credit Commitments 38         2.05   Letters of
Credit 39         2.06   Swing Line Loans 49         2.07   Prepayments 53      
  2.08   Reduction or Termination of Commitments 55         2.09   Repayment of
Loans 55         2.10   Interest 56         2.11   Fees 56         2.12  
Computation of Interest and Fees 57         2.13   Evidence of Debt 57        
2.14   Payments Generally 58         2.15   Sharing of Payments 60         2.16
  Designated Borrowers 61

        ARTICLE III   TAXES, YIELD PROTECTION AND ILLEGALITY 62         3.01  
Taxes 62         3.02   Illegality 65         3.03   Inability to Determine
Rates 65         3.04   Increased Cost and Reduced Return; Capital Adequacy;    
  Reserves On Offshore Rate Loans 66         3.05   Funding Losses 67        
3.06   Matters Applicable to all Requests for Compensation 68         3.07  
Survival 68         ARTICLE IV   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 68  
      4.01   Conditions of Initial Credit Extension 68         4.02   Conditions
to all Credit Extensions 70         ARTICLE V   REPRESENTATIONS AND WARRANTIES
71         5.01   Existence, Qualification and Power; Compliance with Laws 71  
      5.02   Authorization; No Contravention 72         5.03   Governmental and
Third-Party Authorization 72         5.04   Binding Effect 72         5.05  
Financial Statements 72         5.06   Litigation 73         5.07   No Default
73         5.08   Ownership of Property; Liens 73         5.09   Environmental
Compliance 73         5.10   Taxes 73         5.11   ERISA Compliance 73        
5.12   Subsidiaries 74         5.13   Margin Regulations; Investment Company Act
74         5.14   Disclosure 74         ARTICLE VI   AFFIRMATIVE COVENANTS 75  
      6.01   Financial Statements 75         6.02   Certificates; Other
Information 75         6.03   Notices 76         6.04   Payment of Taxes 76    
    6.05   Preservation of Existence, Etc. 76         6.06   Maintenance of
Properties 77         6.07   Maintenance of Insurance 77         6.08  
Compliance with Laws and Contractual Obligations 77         6.09   Books and
Records 77         6.10   Inspection Rights 77         6.11   Use of Proceeds 77
        ARTICLE VII   NEGATIVE COVENANTS 78         7.01   Liens 78         7.02
  Subsidiary Indebtedness 79         7.03   Fundamental Changes 80         7.04
  Leverage Ratio 81         7.05   Acquisitions 81         ARTICLE VIII   EVENTS
OF DEFAULT AND REMEDIES 81         8.01   Events of Default 81         8.02  
Remedies Upon Event of Default 83         8.03   Application of Funds 84        
8.04   Rights Not Exclusive 85         ARTICLE IX   ADMINISTRATIVE AGENT 85    
    9.01   Appointment and Authorization of Administrative Agent 85         9.02
  Delegation of Duties 86         9.03   Liability of Administrative Agent 86  
      9.04   Reliance by Administrative Agent 87         9.05   Notice of
Default 87         9.06   Credit Decision; Disclosure of Information by
Administrative Agent 87         9.07   Indemnification of Administrative Agent
88         9.08   Administrative Agent in its Individual Capacity 89        
9.09   Successor Administrative Agent 89         9.10   Other Agents 90        
9.11   Administrative Agent may File Proofs of Claim 90         ARTICLE X  
MISCELLANEOUS 91         10.01   Amendments, Etc. 91         10.02   Notices and
Other Communications; Facsimile Copies 92         10.03   No Waiver; Cumulative
Remedies 93         10.04   Attorney Costs, Expenses and Taxes 94         10.05
  Indemnification by the Company and the Term Loan Borrower;       Limitation of
Liability 94         10.06   Payments Set Aside 95         10.07   Successors
and Assigns 95         10.08   Confidentiality 99         10.09   Set-off 100  
      10.10   Interest Rate Limitation 100         10.11   Counterparts 101    
    10.12   Integration 101         10.13   Survival of Representations and
Warranties 101         10.14   Severability 101         10.15   Tax Forms 101  
      10.16   Replacement Lender 103         10.17   Judgment Currency 103      
  10.18   Governing Law 104         10.19   Waiver of Right to Trial by Jury 104
        10.20   Special Funding Option 105         10.21   USA PATRIOT Act
Notice 106         10.22   Appointment 107

 

SCHEDULES

 

1.01     Existing Letters of Credit

1.02     Mandatory Cost Formulae

2.01     Revolving Credit Commitments and Pro Rata Revolving Shares

2.02     Pro Rata Term Share

5.12     Subsidiaries

7.01     Existing Liens

7.02     Existing Indebtedness

10.02   Offshore and Domestic Lending Offices, Addresses for Notices

10.07   Processing and Recordation Fees

 

EXHIBITS

Form of

A         Revolving Loan Notice

B          Term Loan Interest Rate Selection Notice

C         Swing Line Loan Notice

D-1      Revolving Loan Note

D-2      Term Loan Note

D-3      Swing Line Note

E          Compliance Certificate

F          Assignment and Assumption

G         Company Guaranty

H         Designated Borrower Notice and Assumption Agreement

I           Designated Borrower Confirmation

 

CREDIT AGREEMENT

    This CREDIT AGREEMENT ("Agreement") is entered into as of November 18, 2005,
among STRYKER CORPORATION, a Michigan corporation (the "Company"), certain
Subsidiaries of the Company party hereto pursuant to Section 2.16 (each a
"Designated Borrower" and, together with the Company, the "Borrowers" and, each
a "Borrower"), HOWMEDICA INTERNATIONAL S. DE R.L., a limited liability company
organized under the laws of Panama (the "Term Loan Borrower"), each lender from
time to time party hereto (collectively, the "Lenders" and individually, a
"Lender"), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender, Offshore Currency Funding Fronting Lender and L/C Issuer.

    The Company has requested that the Lenders provide a senior revolving credit
facility, the Term Loan Borrower has requested that the Lenders provide a senior
term loan facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

    In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

    1.01    Defined Terms.    As used in this Agreement, the following terms
shall have the meanings set forth below:

    "Acquired Indebtedness" means Indebtedness of any Person (a) that is
existing at the time such Person is acquired by, or merged or consolidated with
or into, the Company or a Subsidiary of the Company, and (b) that is not created
in contemplation of such event.

    "Acquisition" means the acquisition of (i) a controlling equity or other
ownership interest in another Person, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person.

    "Acquisition Adjustments" means the adjustments to certain financial terms
and computations more particularly described in Section 1.03(c).

    "Administrative Agent" means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

    "Administrative Agent's Office" means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company, the Term Loan Borrower and the Lenders.

    "Affiliate" means, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.  "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  "Controlling" and
"Controlled" have meanings correlative thereto.

    "Agent/Arranger Fee Letter" has the meaning specified in Section 2.11(b).

    "Agent-Related Persons" means the Administrative Agent (including any
successor administrative agent), together with its Affiliates (including, in the
case of Bank of America in its capacity as the Administrative Agent, Banc of
America Securities LLC), and the officers, partners, directors, employees,
agents, advisors and attorneys-in-fact of such Persons and Affiliates.

    "Aggregate Commitments" means, as at the date of determination thereof, the
sum of (a) the Aggregate Revolving Credit Commitments at such date plus (b) the
Outstanding Amount of the Term Loan at such date.

    "Aggregate Revolving Credit Commitments" means the sum of the Revolving
Credit Commitments of all the Revolving Lenders.

    "Agreement" means this Credit Agreement.

    "Applicable Margin" means, from time to time, for the purpose indicated, the
respective percentages per annum, based upon the Issuer Rating, as set forth
below:

 

 

Revolving Credit Facility

Term Loan Facility

Pricing Level

Issuer Rating
S&P/Moody's

Facility Fee

Offshore Rate Loans and Letter of Credit Fees

Offshore Rate Loans

1

> AA-/Aa3

4.0 bps

12.0 bps

16.0

2

A+/A1

5.0 bps

14.5 bps

19.5

3

A/A2

6.0 bps

18.5 bps

24.5

4

A- / A3

7.0 bps

20.5 bps

27.5

5

BBB+ / Baa1

9.0 bps

25.0 bps

34.0

6

BBB / Baa2

12.5 bps

32.5 bps

45.0

7

< BBB / Baa2

15.0 bps

47.5 bps

62.5

 

"Issuer Rating" means, as of any date of determination, the long-term issuer
credit rating as determined by either S&P or Moody's (collectively, the "Issuer
Ratings") of the Company.  In the case of a split rating, the higher rating will
apply (with Pricing Level 1 above being the highest and Pricing Level 7 above
being the lowest), in the case of a multiple split rating, the rating that is
one level lower than the higher rating will apply, and in the case of only one
rating, such rating will apply.

    Initially, the Applicable Margin shall be based on Pricing Level 3. 
Thereafter, each change in the Applicable Margin resulting from a publicly
announced change in the Issuer Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

    "Approved Fund" means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

    "Arrangers" means Banc of America Securities LLC and J.P. Morgan Securities
Inc., in their capacity as joint lead arrangers and joint book managers.

    "Assignee Group" means two or more Eligible Assignees that are Affiliates of
one another or two or more Approved Funds managed by the same investment
advisor.

    "Assignment and Assumption" means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.07(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

    "Attorney Costs" means and includes all reasonable fees and disbursements of
any law firm or other external counsel.

    "Attributable Indebtedness" means, on any date, in respect of any Permitted
Securitization Transaction, the net outstanding amount theretofore paid,
directly or indirectly, by a funding source to a Securitization Entity in
respect of the assets sold, conveyed, contributed or transferred or pledged in
connection with such Permitted Securitization Transaction (it being the intent
of the parties that the amount of Attributable Indebtedness at any time
outstanding approximate as closely as possible the principal amount of
Indebtedness which would be outstanding at such time under the Permitted
Securitization Transaction, if the same were structured as a secured lending
agreement rather than an agreement providing for the sale, conveyance,
contribution to capital, transfer or pledge of such assets or interests
therein). 

    "Audited Financial Statements" means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended December 31, 2004,
and the related consolidated statements of earnings, stockholders' equity and
cash flows for such fiscal year of the Company and its Subsidiaries, including
the notes thereto.

    "Australian Dollars" means the lawful currency of Australia.

    "Availability Period" means the period from the Closing Date to but
excluding the Revolving Credit Maturity Date.

    "Bank of America" means Bank of America, N.A.

    "Base Rate" means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its "prime rate."  Such prime rate is a rate set by Bank of America
based upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
prime rate.  Any change in such prime rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

    "Base Rate Loan" means a Revolving Loan that bears interest based on the
Base Rate.  All Base Rate Loans shall be denominated in Dollars.

    "Borrower" and "Borrowers" has the meaning set forth in the introductory
paragraph hereto.

    "Borrowing" means any of (i) the advance of the Term Loan pursuant to
Section 2.01, (ii) a Revolving Borrowing or (iii) a Swing Line Borrowing, as the
context may require.

    "British Pounds Sterling" means the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.

    "Business Day" means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
Offshore Rate Loan denominated in a currency other than euro, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London interbank market, (b) if such day relates to any
Offshore Rate Loan denominated in euro, means a TARGET Business Day and (c) if
such day relates to any Offshore Base Rate Loan, means any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency.

    "Canadian Dollars" means the lawful currency of Canada.

    "Cash Collateral" means all cash, deposit accounts and all balances therein
pledged or deposited with or delivered to the Administrative Agent to Cash
Collateralize the L/C Obligations.

    "Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations plus all fees accrued or to be
incurred in connection therewith, Cash Collateral, in an amount not less than
the sum of such L/C Obligations and fees and in the applicable currency in which
such L/C Obligations are outstanding, and all proceeds of the foregoing pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the L/C Issuer (which documents are hereby consented to by the Revolving
Lenders) and to take all such other action as shall be necessary for the
Administrative Agent to have "control" thereof within the meaning of the Uniform
Commercial Code applicable thereto.  Derivatives of such term shall have
corresponding meaning.  The Company hereby grants the Administrative Agent, for
the benefit of the L/C Issuer and the Revolving Lenders, a Lien on all such Cash
Collateral.  Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts at Bank of America or other institutions satisfactory to it.

    "Change of Control" means, with respect to any Person, an event or series of
events by which:

(a)        any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such Person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than any member or members of the Stryker Family Group becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all securities that such person or group has the right
to acquire (such right, an "option right"), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of such Person entitled to vote for members of
the board of directors or equivalent governing body of such Person on a fully
diluted basis (i.e., taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or

(b)        during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

    "Closing Date" means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

    "Code" means the Internal Revenue Code of 1986 and all regulations issued
pursuant thereto.

    "Company" has the meaning set forth in the introductory paragraph hereto.

    "Compliance Certificate" means a certificate substantially in the form of
Exhibit E.

    "Consolidated EBITDA" means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income, (b) Consolidated Interest Charges, (c) the amount
of taxes, based on or measured by income, used or included in determining such
Consolidated Net Income, and (d) the amount of depreciation and amortization
expense and other non-cash and non-recurring charges (which are not reasonably
likely to be convertible into cash within twelve (12) months of the incurrence
of the charge) deducted in determining such Consolidated Net Income, subject to
Acquisition Adjustments.

    "Consolidated Funded Indebtedness" means, as of any date of determination,
for the Company and its Subsidiaries, (a) Indebtedness to the extent reflected
on the Company's consolidated balance sheet determined in accordance with GAAP
plus (b) without duplication, all Attributable Indebtedness.

    "Consolidated Interest Charges" means, for any period, for the Company and
its Subsidiaries on a consolidated basis and without duplication, the sum of (a)
all interest, debt discount, premium payments, commissions, fees, charges and
related expenses of the Company and its Subsidiaries in connection with
Indebtedness (including capitalized interest) or in connection with the deferred
purchase price of assets and all discount and/or interest components, fees,
charges and related expenses of the Company and its Subsidiaries incurred with
respect to any Permitted Securitization Transaction, in each case to the extent
treated as interest in accordance with GAAP and (b) the portion of rent expense
of the Company and its Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP, subject to
Acquisition Adjustments.

    "Consolidated Net Income" means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries without giving effect to extraordinary or nonrecurring gains or
losses (excluding from the determination of such income gains or losses from
Dispositions of assets other than those in the ordinary course of business) for
that period, subject to Acquisition Adjustments.

    "Consolidated Tangible Assets" means, as of any date on which the amount
thereof is to be determined, the total amount of all assets of the Company and
its Subsidiaries on a consolidated basis (less depreciation, depletion and other
properly deductible valuation reserves) after deducting, without duplication,
the sum of goodwill, patents, trade names, trademarks, copyrights, franchises,
experimental expense, organization expense, unamortized debt discount and
expense, the excess of cost of shares acquired over book value of related assets
and such other assets as are properly classified as "intangible assets" in
accordance with GAAP.

    "Consolidated Total Assets" means, as of any date on which the amount
thereof is to be determined, the total amount of all assets of the Company and
its Subsidiaries on a consolidated basis (less depreciation, depletion and other
properly deductible valuation reserves).

    "Contingent Obligation" means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guarantying or having the economic
effect of guarantying any Indebtedness or other obligation payable or
performable by another Person (the "primary obligor") in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring or holding harmless in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guarantying Person in good faith.

    "Continuation" and "Continue" mean, with respect to any Offshore Rate Loan
or Offshore Rate Segment, the continuation of such Offshore Rate Loan or
Offshore Rate Segment as an Offshore Rate Loan or Offshore Rate Segment, as the
case may be, in the same available currency on the last day of the Interest
Period for such Loan for an additional Interest Period of similar or different
duration.

    "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

    "Conversion" and "Convert" mean, with respect to any Revolving Loan in
Dollars, the conversion of such Revolving Loan from one Type to another Type.

    "Credit Extension" means a Borrowing and an L/C Credit Extension.

    "Debtor Relief Laws" means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

    "Default" means any event or circumstance that, with the giving of any
notice, the passage of time, or both, would be an Event of Default.

    "Default Rate" means an interest rate equal to (a) the Base Rate or the
Offshore Base Rate (with respect to a Swing Line Loan only), as applicable (the
Base Rate to apply for this purpose in all instances other than with respect to
Offshore Base Rate Loans), plus (b) 2% per annum; provided, however, that with
respect to an Offshore Rate Loan, until the end of the Interest Period during
which the Default Rate is first applicable, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Margin and
any Mandatory Cost) otherwise applicable to such Loan plus 2% per annum, and
thereafter as set forth in (a) above, in each case to the fullest extent
permitted by applicable Laws.

    "Designated Borrower" has the meaning specified in the introductory
paragraph hereto.

    "Designated Borrower Confirmation" has the meaning specified in Section
2.16.

    "Designated Borrower Notice and Assumption Agreement" has the meaning
specified in Section 2.16.

    "Disposition" or "Dispose" means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

    "Dollar" and "$" means lawful money of the United States of America.

    "Dollar Equivalent Amount" means, at any time, (a) with respect to any
amount  denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Offshore Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the applicable Revaluation Date) for the purchase
of Dollars with such Offshore Currency.

    "Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and with respect to an assignment of any
Revolving Credit Commitment, the L/C Issuer and the Swing Line Lender, and (ii)
unless a Default or an Event of Default has occurred and is continuing, the
Company (each such approval not to be unreasonably withheld or delayed; the
incurrence of amounts payable by the Company with respect to such Person under
Article III being a reasonable basis for withholding approval); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include the Company
or any of the Company's Affiliates or Subsidiaries or any other Person that upon
effectiveness of the applicable assignment would be an Offshore Currency
Participating Lender (unless such other Person is otherwise approved by the
Offshore Currency Funding Fronting Lender).

    "EMU Legislation" means legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the euro or otherwise), in each case as amended or supplemented from
time to time.

    "Environmental Laws" means all Laws relating to environmental matters
applicable to any property.

    "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

    "ERISA" means the Employee Retirement Income Security Act of 1974 and all
regulations issued pursuant thereto.

    "ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

    "ERISA Event" means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Company or any
ERISA Affiliate.

    "euro" or "€" means the single, lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

    "Eurodollar Reserve Percentage" means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as "Eurocurrency liabilities").  The Offshore Rate for each
outstanding Offshore Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.  The
determination of the Eurodollar Reserve Percentage by  the Administrative Agent
shall be conclusive in the absence of manifest error.

    "Event of Default" means any of the events or circumstances specified in
Article VIII.

    "Existing Credit Facility" means that certain Credit Agreement dated as of
December 21, 2001 among the Company, Bank of America, N.A., as Administrative
Agent, and a syndicate of lenders, as amended.

    "Existing Letters of Credit" means those letters of credit issued and
outstanding as of the Closing Date under the Existing Credit Facility and
individually described on Schedule 1.01.

    "Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.

    "Foreign Lender" means, with respect to any Borrower or the Term Loan
Borrower, any Lender that is organized under the laws of a jurisdiction other
than that in which such Borrower or the Term Loan Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

    "FRB" means the Board of Governors of the Federal Reserve System of the
United States of America.

    "Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

    "GAAP" means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination.

    "Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

    "Guaranty" means the Guaranty made by the Company in favor of the
Administrative Agent and the Lenders, substantially in form of Exhibit G.

    "Hazardous Materials" means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, the generation, handling,
storage, transportation, disposal, treatment, release, discharge or emission of
which is subject to any Environmental Law.

    "Honor Date" has the meaning set forth in Section 2.05(c).

    "Indebtedness", as applied to any Person, means, without duplication, (i)
all indebtedness for borrowed money; (ii) that portion of obligations with
respect to capital leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA), which purchase price is (a) due more than six months from the date
of incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) net obligations under Swap
Contracts; provided, in no event shall obligations under Swap Contracts be
deemed "Indebtedness" for any purpose of the definitions of the Leverage Ratio;
(ix) all Attributable Indebtedness of any Securitization Entity; and (x)
Contingent Obligations in respect of any of the foregoing. 

    "Indemnified Liabilities" has the meaning set forth in Section 10.05.

    "Indemnitees" has the meaning set forth in Section 10.05.

    "Interbank Offered Rate" has the meaning therefor set forth in the
definition of "Offshore Rate".

    "Interest Payment Date" means, (a) as to any Offshore Rate Loan, the last
day of the relevant Interest Period, any date that such Loan is prepaid or, with
respect to an Offshore Rate Loan, Converted, in whole or in part, and the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable;
provided, however, that if any Interest Period for an Offshore Rate Loan exceeds
three months, interest shall also be paid on the Business Day which falls every
three months after the beginning of such Interest Period; and (b) as to any Base
Rate Loan or Swing Line Loan, the first Business Day following the last Business
Day of each March, June, September and December and the Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable; provided, further,
that interest accruing at the Default Rate shall be payable from time to time
upon demand of Administrative Agent.

    "Interest Period" means as to each Offshore Rate Loan, initially, the period
commencing on the date such Offshore Rate Loan is disbursed or on the date any
Loan is Continued as or Converted into an Offshore Rate Loan, and ending, in
each case, on the date which is one, two, three or six months thereafter, as
selected by the Company in its Revolving Loan Notice or by the Term Loan
Borrower in its Term Loan Interest Rate Selection Notice, as the case may be, or
such other period that is twelve months or less requested by the Company or the
Term Loan Borrower, as applicable, and available to all Revolving Lenders or
Term Loan Lenders, as applicable; provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of an Offshore Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii)   any Interest Period pertaining to an Offshore Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)   no Interest Period shall extend beyond the scheduled Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable.

    "IRS" means the United States Internal Revenue Service and any successor
governmental agency performing a similar function.

    "Japanese Yen" means the official legal currency of Japan.

    "JPMSI Fee Letter" means the letter agreement, dated October 14, 2005, among
the Company, the Term Loan Borrower and J.P. Morgan Securities Inc.

    "Laws" means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative or executive orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

    "L/C Advance" means, with respect to each Revolving Lender, such Revolving
Lender's funding in Dollars of its participation in any L/C Borrowing in
accordance with its Pro Rata Revolving Share as set forth in Section 2.05(c).

    "L/C Borrowing" means an extension of credit in Dollars resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Swing Line Borrowing or a Revolving Borrowing.

    "L/C Credit Extension" means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

    "L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

    "L/C Obligations" means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.

    "Lender" has the meaning specified in the introductory paragraph hereto and,
as the context requires, includes the L/C Issuer, the Swing Line Lender, the
Offshore Currency Fronting Lender and each Offshore Currency Participating
Lender.

    "Lending Office" means, as to any Lender, the office or offices of such
Lender described as such on Schedule 10.02, or such other office or offices as a
Lender may from time to time notify the Company and the Administrative Agent.

    "Letter of Credit" means any letter of credit issued hereunder and shall
include the Existing Letters of Credit.  A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.

    "Letter of Credit and Swing Line Offshore Currency" means each of British
Pounds Sterling, Japanese Yen, euro, Australian Dollars, Canadian Dollars, New
Zealand Dollars, Singapore Dollars and any other currency that is (a) freely
available in the international bank market, (b) freely transferable and freely
convertible into Dollars, (c)  readily utilized for the settlement of private
international debt transactions, and (d) is agreed in writing to be a "Letter of
Credit and Swing Line Offshore Currency" by (i) the L/C Issuer with respect to
Letters of Credit of such currency and (ii) the Swing Line Lender with respect
to Swing Line Loans of such currency. 

    "Letter of Credit Application" means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

    "Letter of Credit Expiration Date" means the day that is seven days prior to
the scheduled Revolving Credit Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day).

    "Letter of Credit Sublimit" means an amount equal to the lesser of the
Dollar Equivalent Amount of Aggregate Commitments and $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

    "Leverage Ratio" means, as of any date of determination, for the Company and
its Subsidiaries on a consolidated basis, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters ending on such date.

    "Lien" means any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement or any financing lease having substantially the same
economic effect as any of the foregoing) and any other preferential arrangement
in the nature of a security interest.

    "Loan" and "Loans" means extensions of credit by a Lender to a Loan Party
under Article II in the form of a Revolving Loan, a Swing Line Loan or the Term
Loan.

    "Loan Documents" means this Agreement, each Designated Borrower Notice and
Assumption Agreement, each Note, the Guaranty, the Agent/Arranger Fee Letter,
the JPMSI Fee Letter, each Request for Credit Extension, each Letter of Credit
Application and each Compliance Certificate, and all other instruments and
documents heretofore or hereafter executed or delivered to or in favor of any
Lender or the Administrative Agent in connection with the Loans made and
transactions contemplated by this Agreement.

    "Loan Parties" means, collectively, the Company, the Term Loan Borrower and
each Designated Borrower.

    "Mandatory Cost" means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.02.

    "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, properties,
condition (financial or otherwise) or liabilities (actual or contingent) of the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Company to pay or perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Company of any Loan
Document.

    "Material Disposition" means any Disposition, or series of related
Dispositions, by the Company and its Subsidiaries of real or personal property
that has a book value, as determined in accordance with GAAP, equal to or
greater than 10% of Consolidated Tangible Assets determined as of the last day
of the immediately preceding fiscal quarter of the Company.

    "Material Indebtedness" means any Indebtedness of the Company and its
Subsidiaries (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $100,000,000.

    "Material Subsidiary" means any direct or indirect Subsidiary of the Company
which (i) has total assets equal to or greater than 10% of Consolidated Total
Assets (calculated as of the most recent fiscal period with respect to which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Section 6.01(a) (or if prior to delivery of any financial
statements pursuant to such Section, then calculated with respect to the Audited
Financial Statements) (the "Required Financial Information")) or (ii) has income
equal to or greater than 10% of Consolidated Net Income (calculated for the most
recent period for which the Administrative Agent has received the Required
Financial Information).

    "Moody's" means Moody's Investors Service, Inc. and any successor thereto.

    "Multiemployer Plan" means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding three
calendar years, has made or been obligated to make contributions.

    "New Zealand Dollars" means the lawful currency of New Zealand.

    "Notes" means, collectively, the Revolving Loan Notes, the Term Loan Notes
and the Swing Line Note.

    "Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of a Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case to which it
is a party, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest that accrues after the commencement by or against any
Loan Party or any Subsidiary thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding.

    "Offshore Base Rate" means, for any day, the rate of interest, plus a
margin, if any, offered by the Swing Line Lender in connection with a Swing Line
Loan requested in a Letter of Credit and Swing Line Offshore Currency, and
accepted by the Company.

    "Offshore Base Rate Loan" means a Swing Line Loan in a Letter of Credit and
Swing Line Offshore Currency that bears interest at the Offshore Base Rate.

    "Offshore Currency" means any Revolving Loan Offshore Currency or Letter of
Credit and Swing Line Offshore Currency, as the context may require, and with
respect to the Term Loan means euros.

    "Offshore Currency Equivalent Amount" means, at any time, (a) with respect
to any amount denominated in an Offshore Currency, such amount, and (b) with
respect to any amount denominated in Dollars, the equivalent amount thereof in
the applicable Offshore Currency as determined by the Administrative Agent at
such time on the basis of the Spot Rate (determined in respect of the applicable
Revaluation Date) for the purchase of such Offshore Currency with Dollars.

    "Offshore Currency Funding Fronting Lender" means Bank of America in its
capacity as an Offshore Currency Funding Lender for Offshore Currency Revolving
Loans in which the Offshore Currency Participating Lenders purchase Offshore
Currency Risk Participations.

    "Offshore Currency Funding Lender" means, with respect to each Offshore
Currency Revolving Loan, each Revolving Lender other than an Offshore Currency
Participating Lender.

    "Offshore Currency Funding Pro Rata Revolving Share" means, (a) with respect
to each Offshore Currency Funding Lender other than the Offshore Currency
Funding Fronting Lender, its Pro Rata Revolving Share; and (b) with respect to
the Offshore Currency Funding Fronting Lender, the percentage (carried out to
the ninth decimal place) determined in accordance with the following formula:

Sum of the Revolving Credit Commitments of the

Offshore Currency Funding Fronting Lender

and the Offshore Currency Participating Lenders

Aggregate Revolving Credit Commitments

    "Offshore Currency Loan" means any Offshore Currency Revolving Loan or any
Offshore Base Rate Loan or any Segment.

    "Offshore Currency Participating Lender" means, with respect to each
Offshore Currency Revolving Loan, any Revolving Lender that is unable to fund in
any Offshore Currency Revolving Loan, but specifically excludes any assignees
thereof otherwise permitted hereunder (unless any such assignees are otherwise
approved by the Offshore Currency Funding Fronting Lender); provided, however,
that the Administrative Agent shall change a Revolving Lender's designation from
an Offshore Currency Participating Lender to an Offshore Currency Funding Lender
(and this definition shall ipso facto be so amended) upon receipt of a written
notice to the Administrative Agent from an Offshore Currency Participating
Lender requesting that such Revolving Lender's designation be changed to an
Offshore Currency Funding Lender.

    "Offshore Currency Revolving Loan" means each Revolving Loan denominated in
a Revolving Loan Offshore Currency.

    "Offshore Currency Revolving Loan and Swing Line Loan Sublimit" means an
amount equal to the lesser of the Offshore Currency Equivalent Amount of the
Aggregate Revolving Credit Commitments and $500,000,000.

    "Offshore Currency Revolving Loan Credit Exposure" means, with respect to
any Offshore Currency Revolving Loan, (i) for each Offshore Currency Funding
Lender other than the Offshore Currency Funding Fronting Lender, the aggregate
principal amount of its Offshore Currency Funding Pro Rata Revolving Share
thereof advanced by such Revolving Lender, (ii) for the Offshore Currency
Funding Fronting Lender, the aggregate principal amount of its Offshore Currency
Funding Pro Rata Revolving Share thereof advanced thereby, net of all Offshore
Currency Risk Participations purchased or funded, as applicable, therein, and
(iii) for each Offshore Currency Participating Lender, the aggregate principal
amount of all Offshore Currency Risk Participations purchased or funded, as
applicable, by such Revolving Lender in such Offshore Currency Revolving Loan.

    "Offshore Currency Revolving Loan, Swing Line Loan and Letter of Credit
Sublimit" means an amount equal to the lesser of the Offshore Currency
Equivalent Amount of the Aggregate Revolving Credit Commitments and
$600,000,000.

    "Offshore Currency Risk Participation" means, with respect to each Offshore
Currency Revolving Loan advanced by the Offshore Currency Funding Fronting
Lender, the risk participation purchased by each of the Offshore Currency
Participating Lenders in such Revolving Loan in an amount determined in
accordance with such Revolving Lender's Pro Rata Revolving Share, as provided in
Section 2.03(b).

    "Offshore Rate" means for any Interest Period with respect to any Offshore
Rate Loan other than one referred to in subsection (b) below, a rate per annum
determined by Administrative Agent pursuant to the following formula:

Offshore Rate  =

             Interbank Offered Rate                 
 1.00 ‑ Eurodollar Reserve Percentage

            Where "Interbank Offered Rate" means, for such Interest Period:

(a)        the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate as published by Reuters (or other commercially
available source providing quotations of the British Bankers Association
Interest Settlement Rate as designated by the Administrative Agent from time to
time) that displays an average British Bankers Association Interest Settlement
Rate for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, or

(b)        if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall not be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, or

(c)        if the rates referenced in the preceding subsections (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in the relevant currency for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Offshore Rate Loan being made, Continued or Converted by Bank of America in
its capacity as a Lender and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch or London Affiliate to major
banks in the applicable offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.

    The determination of the Offshore Rate by  the Administrative Agent shall be
conclusive in the absence of manifest error.

    "Offshore Rate Loan" means a Loan (including a Segment) bearing interest or
to bear interest at the Offshore Rate.  Offshore Rate Loans include all Offshore
Currency Revolving Loans and all Segments, but does not include any Offshore
Base Rate Loans.

    "Offshore Rate Revolving Loan" means a Revolving Loan bearing interest or to
bear interest at a rate based on the Offshore Rate and includes all Offshore
Currency Revolving Loans.

    "Offshore Rate Segment" means a Segment bearing interest or to bear interest
at the Offshore Rate.  All Segments are Offshore Rate Segments.

    "Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent corporate
constituent documents with respect to any non-U.S. entity); (b) with respect to
any limited liability company, the certificate or articles of formation or
organization (or equivalent limited liability company constituent documents with
respect to any non-U.S. entity) and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation with the secretary of state or other department in the state
or jurisdiction of its formation and all certificates and articles issued
thereto by such secretary of state or other department, in each case as amended
from time to time.

    "Other Taxes" has the meaning therefor set forth in Section 3.01(b).

    "Outstanding Amount" means (i) with respect to Revolving Loans and Swing
Line Loans on any date, the Dollar Equivalent Amount of the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Revolving Loans and Swing Line Loans, as the case
may be, occurring on such date; (ii) with respect to any L/C Obligations on any
date, the Dollar Equivalent Amount of the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the Dollar Equivalent Amount of the aggregate amount of the
L/C Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date; and (iii) with respect to the Term Loan on any date, the Dollar
Equivalent Amount of the aggregate outstanding principal amount thereof after
giving effect to the Borrowing of the Term Loan and any prepayments or
repayments of the Term Loan (or any Segment) occurring on such date.

    "Overnight Rate" means, for any day, (a) with respect to any amount
denominated in Dollars, the Federal Funds Rate and (b) with respect to any
amount denominated in an Offshore Currency, the rate of interest per annum at
which overnight deposits in the applicable Offshore Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable interbank market for such currency to major banks in
such interbank market.

    "Participant" has the meaning specified in Section 10.07(d).

    "Participating Member State" means each state so described in EMU
Legislation.

    "PBGC" means the Pension Benefit Guaranty Corporation.

    "Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.

    "Permitted Acquisition" means any Acquisition of a Person, so long as
immediately prior to and immediately after the consummation of such Acquisition,
no Default or Event of Default has occurred and is continuing.

    "Permitted Securitization Transaction" means the transaction contemplated by
the Receivables Purchase Agreement and any other transaction or series of
transactions pursuant to which the Company or any of its Subsidiaries may sell,
convey or otherwise transfer to a Securitization Entity (in the case of a
transfer by the Company or any of its Subsidiaries) or any other Person (in case
of a transfer by a Securitization Entity), or may grant a security interest in,
any accounts receivable (whether now existing or arising or acquired in the
future) of the Company or any of its Subsidiaries, and any assets related
thereto including, without limitation, all collateral securing such accounts
receivable, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets (including contract rights) which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts
receivable. 

    "Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

    "Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by the Company or any ERISA Affiliate.

    "Pro Rata Revolving Share" means, with respect to each Revolving Lender at
any time, the percentage set forth opposite such Revolving Lender's name on
Schedule 2.02 hereto or in the Assignment and Assumption pursuant to which such
Revolving Lender becomes a party hereto, as applicable

    "Pro Rata Term Share" means, with respect to each Term Loan Lender, the
percentage set forth opposite such Term Loan Lender's name on Schedule 2.01
hereto or in the Assignment and Assumption pursuant to which such Term Loan
Lender becomes a party hereto, as applicable.

    "Qualifying Lender" means a Lender which at the time the payment is made is
beneficially entitled to the interest payable to that Lender in respect of an
advance under this Agreement and is:

(i)         an entity which is, pursuant to Section 9 of the Central Bank Act,
1971 (Ireland) licensed to carry on banking business in Ireland and whose
facility office is located in Ireland and which is carrying on a bona fide
banking business in Ireland for the purposes of Section 246(3)(a) of the Taxes
Consolidation Act, 1997 (as amended) ("TCA") in circumstances where the payments
are made from Ireland; or

(ii)        an authorized credit institution under the terms of the Codified
Banking Directive and has duly established a branch in Ireland or has made all
necessary notifications to its home state competent authorities required
thereunder in relation to its intention to carry on banking business in Ireland
and carries on a bona fide banking business in Ireland for the purposes of
Section 246(3)(a) of the TCA and has its facility office located in Ireland in
circumstances where the payments are made from Ireland; or

(iii)       a company (within the meaning of Section 4 of the TCA) which is
resident in and under the laws of a country with which Ireland has a double
taxation treaty or resident in and under the laws of a member state of the
European Communities (other than Ireland), provided that such company does not
provide its commitment through or in connection with a branch or agency in
Ireland, and provided further:

(a)        if the Lender is a corporation organized under the laws of any
political subdivision of the United States, it is subject to tax in the United
States on its worldwide income; or

(b)        if the Lender is a limited liability company organized under the laws
of any political subdivision of the United States, the ultimate recipients of
the interest are resident for tax purposes in the United States or any political
subdivision thereof and that the business conducted through such limited
liability company is so structured for market reasons and not for tax avoidance
purposes.

    "Receivables Purchase Agreement" means that certain Amended and Restated
Receivables Purchase Agreement, dated as of April 24, 2003, as amended,
restated, supplemented, replaced or otherwise modified from time to time in
accordance with its terms, among Stryker Funding Corporation, as seller,
Company, as servicer, Falcon Asset Securitization Corporation and Liberty Street
Funding Corp., as conduits, certain financial institutions party thereto and
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA), as agent.

    "Register" has the meaning set forth in Section 10.07(c).

    "Replacement Lender" has the meaning set forth in Section 10.16.

    "Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

    "Request for Credit Extension" means (a) with respect to each Revolving
Borrowing, Conversion or Continuation of Revolving Loans, a Revolving Loan
Notice, (b) with respect to the borrowing of the Term Loan and each Continuation
of Segments, a Term Loan Interest Rate Selection Notice, (c) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (d) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

    "Required Lenders" means, as of any date of determination, Lenders whose
Voting Percentages aggregate more than 50% of the Voting Percentages of all
Lenders.

    "Required Revolving Lenders" means, as of any date of determination,
Revolving Lenders whose Voting Percentages aggregate more than 50% of the Voting
Percentages of all Revolving Lenders.

    "Required Term Loan Lenders" means, as of any date of determination, Term
Loan Lenders whose Voting Percentages aggregate more than 50% of the Voting
Percentages of all Term Loan Lenders.

    "Responsible Officer" means the president, chief financial officer, vice
president of finance, treasurer or assistant treasurer or any other authorized
signatory of any Loan Party.  Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party, shall be conclusively presumed to have
been authorized by all necessary corporate and/or other action on the part of
such Loan Party, and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Loan Party.

    "Restricted Lender" has the meaning set forth in Section 10.16.

    "Revaluation Date" means with respect to Outstanding Amounts denominated in
an Offshore Currency, each of the following with respect to such Offshore
Currency: (a) the date a Request for Credit Extension is delivered to the
Administrative Agent with respect to each Credit Extension issued or advanced
that results in or provides for a Conversion to or Continuation of such
Outstanding Amount, (b) each date on which any such Outstanding Amount is due,
(c) any Interest Payment Date applicable thereto, (d) the Honor Date with
respect to any Letter of Credit denominated in a Letter of Credit and Swing Line
Offshore Currency, (e) each date of an amendment of any such Letter of Credit
denominated in a Letter of Credit and Swing Line Offshore Currency having the
effect of increasing the amount thereof, (f) each effective date of renewal of
an Auto-Renewal Letter of Credit pursuant to Section 2.05(b)(iii), (g) the date
of advance of the applicable Offshore Currency Revolving Loan with respect to
which the Offshore Currency Funding Fronting Lender has requested payment from
the Offshore Currency Participating Lenders in Dollars, and with respect to all
other instances pursuant to Section 2.03(b) on which payments in Dollars are
made between the Offshore Currency Funding Fronting Lender and Offshore Currency
Participating Lenders with respect to such Offshore Currency Revolving Loan, (h)
any date on which an L/C Borrowing is deemed to have been made with respect to a
Letter of Credit denominated in a Letter of Credit and Swing Line Offshore
Currency,  (i) the date of each Revolving Loan Notice submitted by the Swing
Line Lender pursuant to Section 2.06(c)(ii), (j) the date of any determination
of a Dollar Equivalent Amount by the Swing Line Lender in accordance with
Section 2.06(d), and (k) any additional and more frequent dates as
Administrative Agent in its sole discretion may, or at the direction of the
Required Lenders, Required Revolving Lenders or Required Term Loan Lenders (as
applicable) shall, select from time to time.

    "Revolving Borrowing" means a Borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same applicable currency and, as to Offshore Rate
Loans, having the same Interest Period made by each of the Revolving Lenders
pursuant to Section 2.02.

    "Revolving Credit Commitment" means, as to each Revolving Lender, the
difference of (i) the sum of its obligation (a) to make Revolving Loans to the
Borrowers pursuant to Section 2.02, (b) if such Revolving Lender is an Offshore
Currency Participating Lender, to purchase Offshore Currency Risk Participations
in Offshore Currency Revolving Loans, (c) to purchase participations in L/C
Obligations, and (d) to purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving Lender's name on Schedule 2.02, as such amount
may be reduced or adjusted from time to time in accordance with this Agreement,
less (ii) such Revolving Lender's Pro Rata Revolving Share of the Outstanding
Amount of the Term Loan at any date of determination (or, in the case of any
Lender whose Affiliate is a Term Loan Lender, an amount equal to such Lender's
Pro Rata Revolving Share of its Affiliate's Outstanding Amount of the Term Loan
at any date of determination); provided, that solely for purposes of determining
the Outstanding Amount of the Term Loan at any date of determination for use in
this definition, the Spot Rate for the Dollar Equivalent Amount thereof shall be
deemed to be an amount equal to $1.1683.

    "Revolving Credit Facility" means the facility described in Section 2.02
providing for Revolving Loans to the Borrowers by the Revolving Lenders in the
maximum aggregate principal amount at any time outstanding equal to
$1,000,000,000 minus the Outstanding Amount of the Term Loan from time to time,
as such amount may be reduced from time to time in accordance with this
Agreement; provided, that solely for purposes of determining the Outstanding
Amount of the Term Loan at any date of determination for use in this definition,
the Spot Rate for the Dollar Equivalent Amount thereof shall be deemed to be an
amount equal to $1.1683.

    "Revolving Credit Maturity Date" means (a) November 18, 2010, or (b) such
earlier date upon which the Aggregate Revolving Credit Commitments may be
terminated in accordance with the terms hereof.

    "Revolving Lender" means each Lender that has a Revolving Credit Commitment
or, following termination of the Revolving Credit Commitments, has Revolving
Loans outstanding.

    "Revolving Loan" means a Base Rate Loan or an Offshore Rate Loan made to any
Borrower by a Revolving Lender in accordance with its Pro Rata Revolving Share,
or as to Offshore Currency Revolving Loans (unless such Revolving Lender is an
Offshore Currency Participating Lender), its Offshore Currency Funding Pro Rata
Revolving Share, pursuant to Section 2.02, except as otherwise provided herein.

    "Revolving Loan Note" means a promissory note made by a Borrower in favor of
a Lender evidencing Revolving Loans made by such Revolving Lender, substantially
in the form of Exhibit A.

    "Revolving Loan Notice" means a notice of (a) a Revolving Borrowing, (b) a
Conversion of Revolving Loans, or (c) a Continuation of Revolving Loans as the
same Type and currency, pursuant to Section 2.02(a), which shall be in writing
and substantially in the form of Exhibit A.

    "Revolving Loan Offshore Currency" means each of Japanese yen and euro. 

    "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

    "Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Offshore Currency, same day or other funds as may be determined
by the Administrative Agent to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Offshore Currency.

    "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

    "Securities Laws" means the Securities Act of 1933, the Securities Exchange
Act of 1934 and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.

    "Securitization Entity" means Stryker Funding Corporation, a Michigan
corporation, and any other wholly-owned Subsidiary (or another Person in which
the Company or any Subsidiary of the Company makes an investment and to which
the Company or any Subsidiary of the Company transfers accounts receivable and
related assets) that engages in no activities other than in connection with the
financing of accounts receivable and that is designated by the Board of
Directors of the Company (as provided below) as a Securitization Entity, (i) no
portion of the Indebtedness (contingent or otherwise) of which (a) is guaranteed
by the Company or any Subsidiary of the Company other than pursuant to Standard
Securitization Undertakings, (b) is recourse to or obligates the Company or any
Subsidiary of the Company in any way other than pursuant to Standard
Securitization Undertakings or (c) subjects any property or asset of the Company
or any Subsidiary of the Company, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (ii) with which neither the Company nor any
Subsidiary of the Company has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to the Company or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Company, other than fees payable in the ordinary course of
business in connection with servicing receivables of such entity, and (iii) to
which neither the Company nor any Subsidiary of the Company has any obligation
to maintain or preserve such entity's financial condition or cause such entity
to achieve certain levels of operating results.  Any such designation by the
Board of Directors of the Company shall be evidenced to the Administrative Agent
by filing with the Administrative Agent a certified copy of the resolution of
the Board of Directors of the Company giving effect to such designation and a
certificate of a Responsible Officer certifying that such designation complied
with the foregoing conditions.

    "Segment" means a portion of the Term Loan (or all thereof) with respect to
which an Offshore Rate is (or is proposed to be) applicable for any Interest
Period.

    "Singapore Dollars" means the lawful currency of Singapore.

    "Special Notice Currency" means, at any time, a Letter of Credit and Swing
Line Offshore Currency, other than the currency of Japan or of a country located
in North America or Europe that is a member of the Organization for Economic
Cooperation and Development at such time.

    "Spot Rate" for a currency means the rate quoted by Bank of America as the
spot rate for the purchase by Bank of America of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m., New York time, on the date two Business Days prior to the date on
which the foreign exchange transaction is made.

    "Standard Securitization Undertakings" means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary of the
Company that are reasonably customary in accounts receivable securitization
transactions.

    "Stryker Family Group" means the descendants of L. Lee Stryker and members
of such descendants' families and trusts for the benefit of such Persons.

    "Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Company.

    "Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

    "Swap Termination Value" means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

    "Swing Line" means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.06.

    "Swing Line Borrowing" means a Borrowing of a Swing Line Loan pursuant to
Section 2.06.

    "Swing Line Lender" means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

    "Swing Line Loan" has the meaning specified in Section 2.06(a).

    "Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant
to Section 2.06(b), which shall be substantially in the form of Exhibit C.

    "Swing Line Note" means a promissory note made by a Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by such Swing Line Lender,
substantially in the form of Exhibit D-3.

    "Swing Line Sublimit" means an amount equal to the lesser of the Dollar
Equivalent Amount of the Aggregate Commitments and $100,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving Credit
Commitments.

    "TARGET Business Day" means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) System (or, if such
clearing system ceases to be operative, such other clearing system (if any)
determined by the Administrative Agent to be a suitable replacement) is
operating.

    "Taxes" has the meaning therefor set forth in Section 3.01(a).

    "Term Loan" means the Loan made pursuant to the Term Loan Facility, as
described in Section 2.01.

    "Term Loan Borrower" has the meaning specified in the introductory paragraph
hereto.

    "Term Loan Facility" means the facility described in Section 2.01 consisting
of the Term Loan advanced to the Term Loan Borrower on the Closing Date in an
original principal amount of €190,000,000, which is not greater than the
Offshore Currency Equivalent Amount of $221,977,000 on the Closing Date.  The
Term Loan shall be denominated in euros.

    "Term Loan Interest Rate Selection Notice" means a notice of the Term Loan
Borrower in connection with the initial Borrowing of the Term Loan, the election
of a subsequent Interest Period for any Offshore Rate Segment, which shall be in
writing and substantially in the form of Exhibit B.

    "Term Loan Lender" means each Lender that has a portion of the Term Loan
outstanding under the Term Loan Facility.

    "Term Loan Maturity Date" means (a) November 18, 2010, or (b) such earlier
date upon which the Outstanding Amounts under the Term Loan, including all
accrued and unpaid interest, are either due and payable or are otherwise paid in
full in accordance with the terms hereof.

    "Term Loan Note" means a promissory note made by the Term Loan Borrower in
favor of a Term Loan Lender evidencing the portion of the Term Loan made by such
Term Loan Lender, substantially in the form of Exhibit D-2.

    "Threshold Amount" means 10% of consolidated net worth as of the end of the
most recently completed fiscal quarter of the Company for which financial
statements have been furnished pursuant to the terms hereof.

    "Type" means with respect to a Revolving Loan, its character as (i) a Base
Rate Loan or (ii) an Offshore Rate Loan.

    "Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

    "Unreimbursed Amount" has the meaning set forth in Section 2.05(c)(i).

    "Voting Percentage" means:

    (a)  as to any Revolving Lender, (a) at any time when the Aggregate
Revolving Credit Commitments are in effect, such Revolving Lender's Pro Rata
Revolving Share and (b) at any time after the termination of the Aggregate
Revolving Commitments, the percentage (carried out to the ninth decimal place)
which (i) the sum of (A) the Dollar Equivalent Amount of the Outstanding Amount
of such Revolving Lender's Revolving Loans (less, with respect only to the
Offshore Currency Funding Fronting Lender, the aggregate Dollar Equivalent
Amount of Offshore Currency Risk Participations in any Offshore Currency
Revolving Loan), plus (B) with respect only to Offshore Currency Participating
Lenders, such Revolving Lender's Dollar Equivalent Amount of Offshore Currency
Risk Participations, plus (C) such Revolving Lender's Pro Rata Revolving Share
of the Dollar Equivalent Amount of the Outstanding Amount of L/C Obligations,
plus (D) such Revolving Lender's Pro Rata Revolving Share of the Dollar
Equivalent Amount of the Outstanding Amount of Swing Line Loans, then comprises
of (ii) the Dollar Equivalent Amount of the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations; provided, however, that
if any Revolving Lender has failed to fund any portion of the Revolving Loans,
Offshore Currency Risk Participations, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder, such
Revolving Lender's Voting Percentage shall be deemed to be zero, and the
respective Pro Rata Revolving Shares and Voting Percentages of the other
Revolving Lenders shall be recomputed for purposes of this definition and the
definition of "Required Revolving Lenders" without regard to such Revolving
Lender's Revolving Credit Commitment or the Outstanding Amount of its Revolving
Loans, funded Offshore Currency Risk Participations, L/C Advances and funded
participations in Swing Line Loans, as the case may be;

    (b)  as to any Term Loan Lender, at any time when any portion of the Term
Loan is outstanding, the percentage (carried out to the ninth decimal place)
which the Dollar Equivalent Amount of the Outstanding Amount of the Term Loan
funded by such Term Loan Lender comprises of the Dollar Equivalent Amount of the
Outstanding Amount of the Term Loan; provided, however, that if any Term Loan
Lender has failed to fund its Pro Rata Term Share of the Term Loan required to
be funded by it hereunder, such Term Loan Lender's Voting Percentage shall be
deemed to be zero, and the respective Pro Rata Term Shares and Voting
Percentages of the other Term Loan Lenders shall be recomputed for purposes of
this definition and the definition of "Required Term Loan Lenders" without
regard to such Term Loan Lender's Pro Rata Term Share or the Outstanding Amount
of Term Loan funded by such Term Loan Lender; and

    (c)  as to any Lender, (a) at any time when the Aggregate Revolving Credit
Commitments are in effect, the percentage (carried out to the ninth decimal
place) which (i) the sum of (A) such Lender's Revolving Credit Commitment plus
the Dollar Equivalent Amount of the Outstanding Amount of the Term loan funded
by such Lender, then comprises of (ii) the sum of (A) the Aggregate Revolving
Credit Commitment plus (B) the Dollar Equivalent Amount of the Outstanding
Amount of the Term Loan, and (b) at any time after the termination of the
Aggregate Revolving Commitments, the percentage (carried out to the ninth
decimal place) which (i) the sum of (A) the Dollar Equivalent Amount of the
Outstanding Amount of such Revolving Lender's Revolving Loans (less, with
respect only to the Offshore Currency Funding Fronting Lender, the aggregate
Dollar Equivalent Amount of Offshore Currency Risk Participations in any
Offshore Currency Revolving Loan), plus (B) with respect only to Offshore
Currency Participating Lenders, such Lender's Dollar Equivalent Amount of
Offshore Currency Risk Participations, plus (C) such Lender's Pro Rata Revolving
Share of the Dollar Equivalent Amount of the Outstanding Amount of L/C
Obligations, plus (D) such Lender's Pro Rata Revolving Share of the Dollar
Equivalent Amount of the Outstanding Amount of Swing Line Loans, plus (E) the
Dollar Equivalent Amount of the Outstanding Amount of the Term Loan funded by
such Term Loan Lender, then comprises of (ii) the Dollar Equivalent Amount of
the aggregate Outstanding Amount of all Revolving Loans, Swing Line Loans, L/C
Obligations and the Term Loan; provided, however, that if any Lender has failed
to fund any portion of the Revolving Loans, Term Loan, Offshore Currency Risk
Participations, participations in L/C Obligations or participations in Swing
Line Loans required to be funded by it hereunder, such Lender's Voting
Percentage shall be deemed to be zero, and the respective Voting Percentages of
the other Lenders shall be recomputed for purposes of this definition without
regard to such Lender's Revolving Credit Commitment or the Outstanding Amount of
its Revolving Loans, portion of the Term Loan, funded Offshore Currency Risk
Participations, L/C Advances and funded participations in Swing Line Loans, as
the case may be.

    1.02    Other Interpretive Provisions.    With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

    (a)                The meanings of defined terms are equally applicable to
the singular and plural forms of the defined terms.

    (b)        (i)         The words "herein" and "hereunder" and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

                (ii)        Article, Section, Exhibit and Schedule references
are to the Loan Document in which such reference appears.

                (iii)       The term "including" is by way of example and not
limitation.

                (iv)       The term "documents" includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

    (c)                In the computation of periods of time from a specified
date to a later specified date, the word "from" means "from and including;" the
words "to" and "until" each mean "to but excluding;" and the word "through"
means "to and including."

    (d)               Each reference to "basis points" or "bps" shall be
interpreted in accordance with the convention that 100 bps = 1.0%.

    (e)                Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

    1.03    Accounting Terms.    (a)    All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, as in effect from time to time (subject to Section
1.03(b) below), applied in a manner consistent with that used in preparing the
Audited Financial Statements.

    (b)               If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

    (c)                With respect to any Acquisition consummated on or after
the Closing Date, the following shall apply:

                (i)                  For each period of four fiscal quarters of
the Company ending next following the date of any Acquisition, Consolidated
EBITDA shall include the results of operations of the Person or assets so
acquired on a historical pro forma basis to the extent information in sufficient
detail concerning such historical results of such Person is reasonably
available, and which amounts may include such adjustments as are permitted under
Regulation S‑X of the Securities and Exchange Commission or reasonably
satisfactory to the Administrative Agent;

                (ii)                For each period of four fiscal quarters of
the Company ending next following the date of each Acquisition, Consolidated
Interest Charges shall include the results of operations of the Person or assets
so acquired, which amounts shall be determined on a historical pro forma basis
to the extent information in sufficient detail concerning such historical
results of such Person is reasonably available; provided, however, Consolidated
Interest Expense shall be adjusted on a historical pro forma basis to (i)
eliminate interest expense accrued during such period on any Indebtedness repaid
in connection with such Acquisition and (ii) include interest expense on any
Indebtedness (including Indebtedness hereunder) incurred, acquired or assumed in
connection with such Acquisition ("Incremental Debt") calculated (A) as if all
such Incremental Debt had been incurred as of the first day of such Four-Quarter
Period and (B) at the following interest rates: (I) for all periods subsequent
to the date of the Acquisition and for Incremental Debt assumed or acquired in
the Acquisition and in effect prior to the date of Acquisition, at the actual
rates of interest applicable thereto, and (II) for all periods prior to the
actual incurrence of such Incremental Debt, equal to the rate of interest
actually applicable to such Incremental Debt hereunder or under other financing
documents applicable thereto as at the end of each affected period of such four
fiscal quarters, as the case may be. 

    (d)               With respect to any Material Disposition consummated on or
after the Closing Date, for each period of four fiscal quarters of the Company
ending next following the date of such Material Disposition, Consolidated EBITDA
for such period shall be either (i) reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such period or (ii) increased by an
amount equal to the Consolidated EBITDA (if negative) attributable to such
property for such period and Consolidated Funded Indebtedness shall exclude any
debt repaid with the proceeds of such Material Disposition.

    1.04    Rounding.    Any financial rations required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ration is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

    1.05    References to Agreements and Laws.    Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

    1.06    Exchange Rate; Currency Equivalents.    The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date applicable to any Offshore Currency to be used for calculating
Dollar Equivalent Amounts of Credit Extensions and Outstanding Amounts
denominated in such Offshore Currency.  Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by the Company
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency for purposes of the Loan
Documents shall be such Dollar Equivalent Amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable.

    1.07    Change of Currency.    (a) Each obligation of the Loan Parties to
make a payment denominated in the national currency unit of any member state of
the European Union that adopts the euro as its lawful currency after the date
hereof shall be redenominated into euro at the time of such adoption (in
accordance with the EMU Legislation).  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

    (b)               Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the euro by any member
state of the European Union and any relevant market conventions or practices
relating to the euro.

    (c)                Each provision of this Agreement also shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

    1.08    Letter of Credit Amounts.    Unless otherwise specified herein, the
amount of an Letter of Credit at any time shall be deemed to be the Dollar
Equivalent Amount of the stated amount of such Letter of Credit in effect at
such time; provided, however, that the Term Loan may not be denominated in any
currency other than euros.  No amount of the Term Loan repaid or prepaid by the
Term Loan Borrower may be reborrowed hereunder, and no subsequent Borrowing
under the Term Loan Facility shall be allowed after the initial advance of the
Term Loan on the Closing Date.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Term Loan.

    (a)                Subject to the terms and conditions of this Agreement,
each Term Loan Lender severally agrees to make an advance of its Pro Rata Term
Share of the Term Loan to the Term Loan Borrower on the Closing Date.  The
principal amount of each Segment of the Term Loan outstanding hereunder from
time to time shall bear interest and the Term Loan shall be repayable as herein
provided; provided, however, that the Term Loan may not be denominated in any
currency other than euros.  No amount of the Term Loan repaid or prepaid by the
Term Loan Borrower may be reborrowed hereunder, and no subsequent Borrowing
under the Term Loan Facility shall be allowed after the initial advance of the
Term Loan on the Closing Date.

    (b)               Not later than 1:00 p.m. London time on the Closing Date
each Term Loan Lender shall, pursuant to the terms and subject to the conditions
of this Agreement, make the amount of its Pro Rata Term Share of the Term Loan
available by wire transfer to the Administrative Agent.  Such wire transfer
shall be directed to the Administrative Agent at the Administrative Agent's
Office and shall be in the form of Same Day Funds in euros.  The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, including without limitation the satisfaction of all
applicable conditions in Sections 4.01 and 4.02, be made available to the Term
Loan Borrower by delivery of the proceeds thereof as shall be directed by the
Term Loan Borrower and reasonably acceptable to the Administrative Agent.  The
initial Borrowing of the Term Loan shall be a single Offshore Rate Segment
pursuant to a Term Loan Interest Rate Selection Notice delivered in accordance
with Section 2.03(c).

    2.02    Revolving Loans.  Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make, Convert and Continue
Revolving Loans, (a) in Dollars and (b), in the event it is an Offshore Currency
Funding Lender, in Revolving Loan Offshore Currencies to the Borrowers from time
to time on any Business Day during the Availability Period; provided, however,
that after giving effect to any Revolving Borrowing, (i) the Dollar Equivalent
Amount of the aggregate Outstanding Amount of all Revolving Loans, Swing Line
Loans and L/C Obligations shall not exceed the Aggregate Revolving Credit
Commitments, (ii) the Dollar Equivalent Amount of the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender (less, with respect only
to the Offshore Currency Funding Fronting Lender, the aggregate Offshore
Currency Risk Participations in all Offshore Currency Revolving Loans), plus,
with respect only to the Offshore Currency Participating Lenders, the Dollar
Equivalent Amount of such Revolving Lender's Offshore Currency Risk
Participations in Offshore Currency Revolving Loans advanced by the Offshore
Currency Funding Fronting Lender, plus such Revolving Lender's Pro Rata
Revolving Share of the Dollar Equivalent Amount of the aggregate Outstanding
Amount of all L/C Obligations, plus such Revolving Lender's Pro Rata Revolving
Share of the Dollar Equivalent Amount of the aggregate Outstanding Amount of all
Swing Line Loans, shall not exceed such Revolving Lender's Revolving Credit
Commitment, (iii) the Dollar Equivalent Amount of the aggregate Outstanding
Amount of all Revolving Loans and Swing Line Loans outstanding in Offshore
Currencies shall not exceed the Offshore Currency Revolving Loan and Swing Line
Loan Sublimit, and (iv) the Dollar Equivalent Amount of the aggregate
Outstanding Amount of all Revolving Loans and Swing Line Loans and L/C
Obligations issued or outstanding in Offshore Currencies shall not exceed the
Offshore Currency Revolving Loan, Swing Line Loan and Letter of Credit
Sublimit.  Within the limits of each Revolving Lender's Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.02, prepay under Section 2.06, and reborrow under this
Section 2.02.  Revolving Loans may be Base Rate Loans or Offshore Rate Loans, as
further provided herein. 

    2.03    Borrowings, Conversions and Continuations of Revolving Loans;
Conversions and Continuations of Segments of the Term Loan. 

    (a)                Borrowings, Conversions and Continuations of Revolving
Loans.

                (i)                  Each Revolving Borrowing, each Conversion
of Revolving Loans, and,  each Continuation of Revolving Loans shall be made
upon the Company's or a Designated Borrower's irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m., New York time
for Dollars, London time for euro or Tokyo time for Japanese Yen, as applicable,
(i) three Business Days prior to the requested date of any Borrowing of,
Conversion to or Continuation of Offshore Rate Revolving Loans denominated in
Dollars, (ii) three Business Days prior to the requested date of any Borrowing
or Continuation of an Offshore Currency Revolving Loan denominated in euros,
(iii) four Business Days prior to the requested date of any Borrowing or
Continuation of an Offshore Currency Revolving Loan denominated in Japanese yen,
and (iv) on the requested date of any Borrowing of, or Conversion to, Base Rate
Loans.  Each such telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a written Revolving Loan Notice appropriately
completed and signed by a Responsible Officer (unless such Revolving Loan Notice
is being delivered by the Swing Line Lender pursuant to Section 2.06(c)(i)) or
by the Administrative Agent on behalf of the L/C Issuer pursuant to Section
2.05(c)(i); provided that the lack of such prompt confirmation shall not affect
the conclusiveness or binding effect of such telephonic notice.  Except as
provided in Sections 2.05(c) and 2.06(c), (i) each Revolving Borrowing of,
Conversion to or Continuation of Offshore Rate Revolving Loans in Dollars shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof and (ii) each Revolving Borrowing of, Conversion to or
Continuation of Offshore Rate Revolving Loans in a Revolving Loan Offshore
Currency shall be in a minimum principal amount of the Dollar Equivalent Amount
of $5,000,000.  Each Revolving Borrowing of or Conversion to Base Rate Loans
shall be in a principal amount of the Dollar Equivalent Amount of $500,000 or a
whole multiple of the Dollar Equivalent Amount of $100,000 in excess thereof. 
Each Revolving Loan Notice (whether telephonic or written) shall contain
substantially the information set forth in, and if written shall be in the form
of, Exhibit A-1 attached hereto and, in any event, shall specify, if applicable,
the Designated Borrower.  If the Company fails to specify a currency in a
Revolving Loan Notice requesting (x) a Borrowing, then the Revolving Loans so
requested shall not be advanced, or (y) a Continuation, then the Revolving Loans
shall be Continued in the existing currency.  If the Company fails to specify a
Type of Revolving Loan in a Revolving Loan Notice or if the Company fails to
give a timely notice requesting a Conversion or Continuation, then the
applicable Revolving Loans shall be made or Continued as, or Converted to, Base
Rate Loans; provided, however that in the case of a failure to timely request a
Continuation of an Offshore Currency Revolving Loan, such Loan, shall be
Continued as an Offshore Currency Revolving Loan in its original currency with
an Interest Period of one month.  Any such automatic Conversion to Base Rate
Loans, and automatic Continuation of an Offshore Currency Revolving Loan, shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Offshore Rate Revolving Loans.  If no timely notice of
a Conversion or Continuation is provided by the Company, the Administrative
Agent shall notify each Revolving Lender of the details of any automatic
Conversion to Base Rate Loans or Continuation of Offshore Currency Revolving
Loans, respectively.  If the Company requests a Borrowing of, Conversion to, or
Continuation of Offshore Rate Revolving Loans in any such Revolving Loan Notice,
whether requested in Dollars or in a Revolving Loan Offshore Currency, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  No Revolving Loan may be Converted into or Continued as a
Revolving Loan denominated in a different currency than as originally borrowed,
but instead must be prepaid in the original currency of such Loan and reborrowed
in such different currency.  Only Revolving Loans in Dollars are subject to
Conversion; Offshore Currency Revolving Loans may only be Continued or repaid.

                (ii)                Following receipt of a Revolving Loan Notice
requesting a Credit Extension denominated in Dollars, the Administrative Agent
shall promptly notify each Revolving Lender of its Pro Rata Revolving Share of
the applicable Revolving Loans.  Following receipt of a Revolving Loan Notice
requesting a Credit Extension denominated in a Revolving Loan Offshore Currency,
the Administrative Agent shall on the next following Business Day notify (i)
each Offshore Currency Funding Lender of both the Dollar Equivalent Amount and
the Offshore Currency Equivalent Amount of its Offshore Currency Funding Pro
Rata Revolving Share, (ii) the Offshore Currency Funding Fronting Lender of both
the Dollar Equivalent Amount and the Offshore Currency Equivalent Amount of the
aggregate Offshore Currency Risk Participations in its Offshore Currency Funding
Pro Rata Revolving Share, (iii) each Offshore Currency Participating Lender of
both the Dollar Equivalent Amount and the Offshore Currency Equivalent Amount of
its Offshore Currency Risk Participation in such Offshore Currency Revolving
Loan, and (iv) all Revolving Lenders of the aggregate Offshore Currency
Equivalent Amount and the Dollar Equivalent Amount of such Credit Extension and
the applicable Spot Rate used by Administrative Agent to determine such Dollar
Equivalent Amount.  In the case of a Revolving Borrowing in Dollars, each
Revolving Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent's Office not
later than 12:00 noon, New York time, on the Business Day specified in the
applicable Revolving Loan Notice.  In the case of a Revolving Borrowing in a
Revolving Loan Offshore Currency, each Offshore Currency Funding Lender shall
make the amount of its Offshore Currency Funding Pro Rata Revolving Share in
such Offshore Currency Revolving Loan available to the Administrative Agent in
Same Day Funds at the Administrative Agent's Office not later than 12:00 noon,
London time for euro or Tokyo time for Japanese Yen, as applicable, on the
Business Day specified in the applicable Revolving Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of the Company or such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company.

                (iii)               Except as otherwise provided herein, an
Offshore Rate Revolving Loan may be Continued or Converted only on the last day
of the Interest Period for such Offshore Rate Revolving Loan.  During the
existence of an Event of Default, no Revolving Loans may be requested as,
Converted into or Continued as Offshore Rate Revolving Loans without the consent
of the Required Revolving Lenders, and the Required Revolving Lenders may demand
that any or all of the then outstanding Offshore Rate Revolving Loans in Dollars
be Converted immediately to Base Rate Loans and that any or all of the then
outstanding Offshore Currency Revolving Loans be Continued only as an Offshore
Rate Revolving Loan with an Interest Period of one month or less at the end of
the Interest Period applicable thereto.

                (iv)              The Administrative Agent shall promptly notify
the Company and the Revolving Lenders of the interest rate applicable to any
Offshore Rate Revolving Loan upon determination of such interest rate.  The
determination of the Offshore Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

                (v)                After giving effect to all Revolving
Borrowings, all Conversions of Revolving Loans from one Type to the other, and
all Continuations of Revolving Loans as the same Type, there shall not be more
than ten Interest Periods in effect with respect to Revolving Loans.

    (b)               Offshore Currency Funding and Participation.

                (i)                  Subject to all the terms and conditions set
forth in this Agreement, (A) each Offshore Currency Funding Lender agrees from
time to time on any Business Day during the period from the Closing Date until
the Maturity Date, to fund its Offshore Currency Funding Pro Rata Revolving
Share of Offshore Currency Revolving Loans; and (B) the Offshore Currency
Participating Lenders, with respect to each Offshore Currency Revolving Loan,
severally agree to acquire an Offshore Currency Risk Participation in such
Offshore Currency Revolving Loan; provided that no Offshore Currency Funding
Lender shall be obligated to fund any Offshore Currency Revolving Loans, and no
Offshore Currency Participating Lender shall be obligated to risk participate in
any Offshore Currency Revolving Loans, if as of the date of such Offshore
Currency Revolving Loans, (w) the Dollar Equivalent Amount of the aggregate
Outstanding Amount of all Offshore Currency Revolving Loans and Offshore Base
Rate Loans would exceed the Offshore Currency Revolving Loan and Swing Line Loan
Sublimit, (x) the Dollar Equivalent Amount of the aggregate Outstanding Amount
of all Offshore Currency Loans, all Offshore Base Rate Loans and L/C Obligations
denominated in Offshore Currencies would exceed the Offshore Currency Revolving
Loans, Swing Line Loan and Letter of Credit Sublimit, (y) the Dollar Equivalent
Amount of the aggregate Outstanding Amount of all Loans and all L/C Obligations
would exceed the Aggregate Revolving Credit Commitments, or (z) the Dollar
Equivalent Amount of the aggregate Outstanding Amount of the Revolving Loans of
any Revolving Lender (less, with respect only to the Offshore Currency Funding
Fronting Lender, the aggregate Offshore Currency Risk Participations in all
Offshore Currency Revolving Loans), plus, with respect only to the Offshore
Currency Participating Lenders, the Dollar Equivalent Amount of such Revolving
Lender's Offshore Currency Risk Participations in Offshore Currency Revolving
Loans advanced by the Offshore Currency Funding Fronting Lender, plus such
Revolving Lender's Pro Rata Revolving Share of the Dollar Equivalent Amount of
the Outstanding Amount of all L/C Obligations, plus such Revolving Lender's Pro
Rata Revolving Share of the Dollar Equivalent Amount of the Outstanding Amount
of all Swing Line Loans, would exceed such Revolving Lender's Revolving Credit
Commitment.

                (ii)                Each Offshore Currency Revolving Loan shall
be funded upon the request of the Company in accordance with Sections 2.03(a)(i)
and (b).  Immediately upon the funding by the Offshore Currency Funding Fronting
Lender of its respective Offshore Currency Funding Pro Rata Revolving Share of
any Offshore Currency Revolving Loan, each Offshore Currency Participating
Lender shall be deemed to have absolutely, irrevocably and unconditionally
purchased from such Offshore Currency Funding Fronting Lender an Offshore
Currency Risk Participation in the Offshore Currency Funding Pro Rata Revolving
Share thereof in such Offshore Currency Revolving Loan in an amount such that,
after such purchase, each Revolving Lender (including the Offshore Currency
Funding Lenders, the Offshore Currency Funding Fronting Lender and the Offshore
Currency Participating Lenders) will have an Offshore Currency Revolving Loan
Credit Exposure with respect to such Offshore Currency Revolving Loan equal in
amount to its Pro Rata Revolving Share of such Offshore Currency Revolving Loan.

                (iii)               Upon the occurrence and during the
continuance of an Event of Default, the Offshore Currency Funding Fronting
Lender may, by written notice to the Administrative Agent delivered not later
than 11:00 a.m., New York time, on the second Business Day preceding the
proposed date of funding and payment by Offshore Currency Participating Lenders
of their Offshore Currency Risk Participations purchased in such Offshore
Currency Revolving Loans as shall be specified in such notice (the "Offshore
Currency Participation Payment Date"), request each Offshore Currency
Participating Lender to fund the Dollar Equivalent Amount of its Offshore
Currency Risk Participation purchased with respect to such Offshore Currency
Revolving Loans to the Administrative Agent on the Offshore Currency
Participation Payment Date in Dollars.  Following receipt of such notice, the
Administrative Agent shall promptly notify each Offshore Currency Participating
Lender of the Dollar Equivalent Amount of its Offshore Currency Risk
Participation purchased with respect to each such Offshore Currency Revolving
Loan (determined at the Spot Rate on the date of advance of such Offshore
Currency Revolving Loan) and the applicable Offshore Currency Participation
Payment Date.  Any notice given by the Offshore Currency Funding Fronting Lender
or the Administrative Agent pursuant to this subsection may be given by
telephone if immediately confirmed in writing; provided that the absence of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice. 

                (iv)              On the applicable Offshore Currency
Participation Payment Date, each Offshore Currency Participating Lender in the
Offshore Currency Revolving Loans specified for funding pursuant to this Section
2.03(b) shall deliver the amount of such Offshore Currency Participating
Lender's Offshore Currency Risk Participation with respect to such specific
Offshore Currency Revolving Loans in Dollars and in Same Day Funds to the
Administrative Agent; provided, however, that no Offshore Currency Participating
Lender shall be responsible for any default by any other Offshore Currency
Participating Lender in such other Offshore Currency Participating Lender's
obligation to pay such amount.  Upon receipt of any such amounts from the
Offshore Currency Participating Lenders, the Administrative Agent shall
distribute such Dollar amounts in Same Day Funds to the Offshore Currency
Funding Fronting Lender. 

                (v)                In the event that any Offshore Currency
Participating Lender fails to make available to the Administrative Agent the
amount of its Offshore Currency Risk Participation as provided herein, the
Administrative Agent shall be entitled to recover such amount on behalf of the
Offshore Currency Funding Fronting Lender on demand from such Offshore Currency
Participating Lender together with interest at the Overnight Rate for three (3)
Business Days and thereafter at a rate per annum equal to the Default Rate.  A
certificate of the Administrative Agent submitted to any Revolving Lender with
respect to amounts owing hereunder shall be conclusive in the absence of
manifest error.

                (vi)              In the event that the Offshore Currency
Funding Fronting Lender receives a payment in respect of any Offshore Currency
Revolving Loan, whether directly from the Company or otherwise, in which
Offshore Currency Participating Lenders have fully funded in Dollars their
purchase of Offshore Currency Risk Participations, the Offshore Currency Funding
Fronting Lender shall promptly distribute to the Administrative Agent, for its
distribution to each such Offshore Currency Participating Lender, the Dollar
Equivalent Amount of such Offshore Currency Participating Lender's Pro Rata
Revolving Share of such payment in Dollars and in Same Day Funds.  If any
payment received by the Offshore Currency Funding Fronting Lender with respect
to any Offshore Currency Revolving Loan made by it shall be required to be
returned by the Offshore Currency Funding Fronting Lender after such time as the
Offshore Currency Funding Fronting Lender has distributed such payment to the
Administrative Agent pursuant to the immediately preceding sentence, each
Offshore Currency Participating Lender that has received a portion of such
payment shall pay to the Offshore Currency Funding Fronting Lender an amount
equal to its Pro Rata Revolving Share in Dollars of the amount to be returned;
provided, however, that no Offshore Currency Participating Lender shall be
responsible for any default by any other Offshore Currency Participating Lender
in that other Offshore Currency Participating Lender's obligation to pay such
amount. 

                (vii)             Anything contained herein to the contrary
notwithstanding, each Offshore Currency Participating Lender's obligation to
acquire and pay for its purchase of Offshore Currency Risk Participations as set
forth herein shall be absolute, irrevocable and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Offshore Currency
Participating Lender may have against the Offshore Currency Funding Fronting
Lender, the Administrative Agent, the Company, any other Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of an Event
of Default or a Default; (iii) any adverse change in the condition (financial or
otherwise) of the Company or any other Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Company, any other Borrower or any
other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

                (viii)           Anything contained in this Agreement to the
contrary notwithstanding, no amendment, modification, termination or waiver of
any provision of this Agreement or of the other Loan Documents, and no consent
to any departure by the Company or any other Borrower therefrom, shall modify,
terminate or waive any provision of this Section 2.03(b) in any manner adverse
to any Revolving Lender without the written concurrence of such Revolving
Lender.

                (ix)              In no event shall (i) the Offshore Currency
Risk Participation of any Offshore Currency Participating Lender in any Offshore
Currency Revolving Loans pursuant to this Section 2.03(b) be construed as a loan
or other extension of credit by such Offshore Currency Participating Lender to
the Company, any other Borrower, any Revolving Lender or Administrative Agent or
(ii) this Agreement be construed to require any Offshore Currency Participating
Lender, with respect to an Offshore Currency, to make any Offshore Currency
Revolving Loans in such Offshore Currency under this Agreement or under the
other Loan Documents.

    (c)                Continuations of Segments of the Term Loan.

                (i)                  The Borrowing under the Term Loan Facility
on the Closing Date and each Continuation of any Segment of the Term Loan shall
be made upon the Term Loan Borrower's irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 11:00 a.m., London time, three Business
Days prior to the requested date of any Continuation of Segments of the Term
Loan.  Each such telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Term Loan Interest Rate Selection Notice
appropriately completed and signed by a Responsible Officer; provided that the
lack of such prompt confirmation shall not affect the conclusiveness or binding
effect of such telephonic notice.  Each Continuation of Offshore Rate Segments
shall be in an amount not less than €5,000,000 or a whole multiple of €1,000,000
in excess thereof.  Each Term Loan Interest Rate Selection Notice (whether
telephonic or written) shall contain substantially the information set forth in,
and if written shall be in the form of, Exhibit B attached hereto.  If the Term
Loan Borrower fails to give a timely notice requesting a Continuation, then the
applicable Offshore Rate Segment of the Term Loan shall, subject to the last
sentence of this Section 2.03(c)(i), be Continued as an Offshore Rate Segment
with an Interest Period of one month.  Any such automatic Continuation to
Offshore Rate Segments with an Interest Period of one month shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Offshore Rate Segments.  If no timely notice of a Continuation is
provided by the Term Loan Borrower, the Administrative Agent shall notify each
Term Loan Lender of the details of any automatic Continuation to Offshore Rate
Segments with Interest Periods of one month.  No Segment of the Term Loan may be
Continued as a Segment of the Term Loan denominated in any currency other than
euros.  Segments may only bear interest at the Offshore Rate and only be
denominated in euros, and are not subject to Conversion by the Term Loan
Borrower to a different Type or a different currency.

                (ii)                Following receipt of a Term Loan Interest
Rate Selection Notice with respect to each Continuation of any Segment of the
Term Loan, the Administrative Agent shall on the next following Business Day
notify (a) each Term Loan Lender thereof and (b) all Term Loan Lenders of the
Dollar Equivalent Amount of such Segment(s) of the Term Loan and the applicable
Spot Rate used by Administrative Agent to determine such Dollar Equivalent
Amount.  Upon satisfaction of the applicable conditions set forth in Section
4.01, with respect to the Borrowing under the Term Loan Facility on the Closing
Date, the Administrative Agent shall make the funds so received available to the
Term Loan Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the Term Loan Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Term Loan Borrower.

                (iii)               Except as otherwise provided herein, an
Offshore Rate Segment may be Continued only on the last day of the Interest
Period for such Offshore Rate Segment.  During the existence of an Event of
Default, no Segments of the Term Loan may be Continued as Offshore Rate Segments
without the consent of the Required Term Loan Lenders, and the Required Term
Loan Lenders may demand that any or all of the then outstanding Offshore Rate
Segments be Continued only as an Offshore Rate Segment with an Interest Period
of one month or less at the end of the Interest Period applicable thereto.

                (iv)              The Administrative Agent shall promptly notify
the Term Loan Borrower and the Term Loan Lenders of the interest rate applicable
to any Offshore Rate Segment upon determination of such interest rate.  The
determination of the Offshore Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

                (v)                After giving effect to the Borrowing under
the Term Loan Facility on the Closing Date, all Conversions of Segments of the
Term Loan from one Type to the other, and all Continuations of Segments of the
Term Loan as the same Type, there shall not be more than three Interest Periods
in effect with respect to Segments of the Term Loan. 

    2.04    Increase in Revolving Credit Commitments. 

    (a)                Request for Increase.  Provided there exists no Default,
upon notice to the Administrative Agent (which shall promptly notify the
Revolving Lenders), the Company may from time to time, request an increase in
the Aggregate Revolving Credit Commitments by an amount (for all such requests)
not exceeding $500,000,000; provided that (i) any such request for an increase
shall be in a minimum amount of $100,000,000, and (ii) the Company may make a
maximum of five such requests.  At the time of sending such notice, the Company
(in consultation with the Administrative Agent) shall specify the time period
within which each Revolving Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Revolving Lenders). 

    (b)               Revolving Lender Elections to Increase.  Each Revolving
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to increase its Revolving Credit Commitment and, if so, whether by
an amount equal to, greater than, or less than its Pro Rata Revolving Share of
such requested increase.  Any Revolving Lender not responding within such time
period shall be deemed to have declined to increase its Revolving Credit
Commitment. 

    (c)                Notification by Administrative Agent; Additional
Revolving Lenders.  The Administrative Agent shall notify the Company and each
Revolving Lender of the Revolving Lenders' responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Administrative Agent, the Swing Line Lender, the Offshore
Currency Funding Fronting Lender and the L/C Issuer (which approvals shall not
be unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Revolving Lenders pursuant to a joinder agreement in form
and substance satisfactory to the Administrative Agent and its counsel.

    (d)               Effective Date and Allocations.  If the Aggregate
Revolving Credit Commitments are increased in accordance with this Section, the
Administrative Agent and the Company shall determine the effective date (the
"Increase Effective Date") and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Company and the Revolving Lenders
of the final allocation of such increase and the Increase Effective Date.  In no
event shall any such increase in the Aggregate Revolving Credit Commitments
increase the Letter of Credit Sublimit, the Swing Line Sublimit, the Offshore
Currency Revolving Loan and Swing Line Loan Sublimit or the Offshore Currency
Revolving Loan, Swing Line Loan and Letter of Credit Sublimit.

    (e)                Conditions to Effectiveness of Increase.  As a condition
precedent to such increase, the Company shall deliver to the Administrative
Agent a certificate dated as of the Increase Effective Date (in sufficient
copies for each Revolving Lender) signed by a Responsible Officer (i) certifying
and attaching the resolutions adopted by each of the Borrowers approving or
consenting to such increase, and (ii) in the case of the Company, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.04, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.  On each Increase Effective Date, (i)
each relevant Lender that is increasing its Revolving Credit Commitment shall
make available to the Administrative Agent such amounts in immediately available
funds as such Administrative Agent shall determine, for the benefit of the other
relevant Lenders, as being required in order to cause, after giving effect to
such increase and the application of such amounts to make payments to such other
relevant Lenders, the outstanding Revolving Loans (and risk participations in
outstanding Swing Line Loans and L/C Obligations) to be held ratably by all
Lenders in accordance with their respective revised Pro Rata Revolving Share,
(ii) the Borrowers shall be deemed to have prepaid and reborrowed the
outstanding Revolving Loans as of such Increase Effective Date to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised Pro
Rata Revolving Shares arising from any nonratable increase in the Revolving
Credit Commitments under this Section, and (iii) the Company shall pay to the
relevant Lenders the amounts, if any, required pursuant to Section 3.05 as a
result of such prepayment.

    (f)                 Conflicting Provisions.  This Section shall supersede
any provisions in Sections 2.15 or 10.01 to the contrary.

    2.05    Letters of Credit. 

    (a)                The Letter of Credit Commitment.

                (i)                  Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.05, (1) from time to time on
any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars or
Letter of Credit and Swing Line Offshore Currencies for the account of the
Company or any Designated Borrower and for the benefit of the Company or any of
its Subsidiaries and to renew Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drafts under the Letters
of Credit; and (B) the Revolving Lenders severally agree to risk participate in
Letters of Credit issued for the account of the Company or any Designated
Borrower; provided that the L/C Issuer shall not be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Revolving Lender
shall be obligated to risk participate in, any Letter of Credit if as of the
date of such L/C Credit Extension, (w) the Dollar Equivalent Amount of the
aggregate Outstanding Amount of all Revolving Loans and Swing Line Loans and L/C
Obligations issued or outstanding in Offshore Currencies would exceed the
Offshore Currency Revolving Loan, Swing Line Loan and Letter of Credit Sublimit
at any time, (x) the Dollar Equivalent Amount of the aggregate Outstanding
Amount of all L/C Obligations and all Revolving Loans and all Swing Line Loans
would exceed the Aggregate Revolving Credit Commitments, (y) the Dollar
Equivalent Amount of the aggregate Outstanding Amount of the Revolving Loans of
any Revolving Lender (less, with respect only to the Offshore Currency Funding
Fronting Lender, the aggregate Offshore Currency Risk Participations in all
Offshore Currency Revolving Loans), plus, with respect only to the Offshore
Currency Participating Lenders, the Dollar Equivalent Amount of such Revolving
Lender's Offshore Currency Risk Participations in Offshore Currency Revolving
Loans advanced by the Offshore Currency Funding Fronting Lender, plus such
Lender's Pro Rata Revolving Share of the Dollar Equivalent Amount of the
Outstanding Amount of all L/C Obligations, plus such Lender's Pro Rata Revolving
Share of the Dollar Equivalent Amount of the Outstanding Amount of all Swing
Line Loans, would exceed such Revolving Lender's Revolving Credit Commitment, or
(z) the Dollar Equivalent Amount of the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrowers' ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrowers may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  From and after the Closing Date, all Existing Letters of Credit
shall be deemed to have been issued pursuant hereto and shall be subject to and
governed by the terms and conditions hereof.

                (ii)                The L/C Issuer may, but shall be under no
obligation to, issue any Letter of Credit if:

                    (A)              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

                    (B)              subject to Section 2.05(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last renewal and the Required Revolving Lenders
have approved such expiry date;

                    (C)              the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date and all the
Revolving Lenders have approved such expiry date; or

                    (D)              the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer of general applicability to all
account parties of the L/C Issuer similarly situated to the Company or a
Designated Borrower.

                (iii)               The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

    (b)               Procedures for Issuance and Amendment of Letters of
Credit; Auto-Renewal Letters of Credit.

                (i)                  Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company or a Designated
Borrower delivered to the L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer.  Such L/C Application must be received by the
L/C Issuer and the Administrative Agent not later than (x) 12:00 noon, New York
time, at least two Business Days (or such later date and time as the L/C Issuer
may agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be, with respect to a Letter
of Credit denominated in a North American currency and (y) 12:00 noon, London
time for European currencies or Tokyo time for Asian currencies, Australian
Dollars or New Zealand Dollars, as applicable, at least four (4) Business Days
(or at such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion, including without limitation in connection with
any Special Notice Currency) prior to the proposed issuance date or date of
amendment, as the case may be, with respect to a Letter of Credit denominated in
a Letter of Credit and Swing Line Offshore Currency.  In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the currency thereof (either Dollars or a Letter of Credit
and Swing Line Offshore Currency); (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the account party (either the Company or a Designated Borrower)
for whom such Letter of Credit shall be issued; and (H) such other matters as
the L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.

                (ii)                Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Company or a Designated Borrower
and, if not, the L/C Issuer will provide the Administrative Agent with a copy
thereof.  Upon receipt by the L/C Issuer of confirmation from the Administrative
Agent that the requested issuance or amendment is permitted under Section
2.05(a)(i) in terms of any additional L/C Obligations created thereby, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company or a
Designated Borrower, as applicable, or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer's usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender's Pro Rata Revolving Share times the amount of such Letter of Credit.

                (iii)               If the Company or a Designated Borrower so
requests in any applicable Letter of Credit Application, the L/C Issuer may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an "Auto-Renewal Letter of Credit");
provided that any such Auto-Renewal Letter of Credit must permit the L/C Issuer
to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the "Nonrenewal Notice
Date") in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer, the
Company or such Designated Borrower shall not be required to make a specific
request to the L/C Issuer for any such renewal.  Once an Auto-Renewal Letter of
Credit has been issued, the Revolving Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such renewal if (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof, or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is two Business Days before the Nonrenewal Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such renewal or (2) from the Administrative Agent, any Revolving Lender
or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.  Notwithstanding anything to the contrary
contained herein, the L/C Issuer shall have no obligation to permit the renewal
of any Auto-Renewal Letter of Credit at any time, and in no event shall the
expiry date of any Auto-Renewal Letter of Credit after any renewal as described
herein occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders have approved such expiry date.

                (iv)              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Company or the applicable Designated Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

    (c)                Drawings and Reimbursements; Funding of Participations.

                (i)                  Upon any drawing under any Letter of
Credit, the L/C Issuer shall notify the Company, the applicable Designated
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m., New
York time, on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an "Honor Date"), the Company or the applicable Designated
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the currency (either Dollars
or applicable Letter of Credit and Swing Line Offshore Currency) of such drawing
whether the Letter of Credit under which such drawing occurred was issued for
the account of the Company or any Designated Borrower.  If the Company or such
Designated Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the Dollar Equivalent Amount and, if such drawing was in a Letter of
Credit and Swing Line Offshore Currency, the Offshore Currency Equivalent
Amount, of the unreimbursed drawing (the "Unreimbursed Amount"), such Revolving
Lender's Pro Rata Revolving Share thereof and, in accordance with the following
sentence, whether a Swing Line Borrowing or a Revolving Borrowing will be made
to repay the Unreimbursed Amount or whether, pursuant to Section 2.05(c)(iii),
an L/C Borrowing in the amount of the Unreimbursed Amount shall be deemed
incurred by the Company or the applicable Designated Borrower and that each
Revolving Lender shall participate in such L/C Borrowing in accordance with its
Pro Rata Revolving Share.  In such event, the Company or the applicable
Designated Borrower shall be deemed to have requested a Swing Line Borrowing or,
if the Unreimbursed Amount is greater than the amount available for Swing Line
Borrowings under the Swing Line Sublimit, a Revolving Borrowing to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.05 or Section 2.03,
respectively, for the principal amount of Revolving Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Credit Commitments,
the availability of Offshore Currency Loans if the Unreimbursed Amount is
denominated in a Letter of Credit and Swing Line Offshore Currency, the
unavailability of an Offshore Currency Revolving Loan if the Unreimbursed Amount
is denominated in a Letter of Credit and Swing Line Offshore Currency that is
not a Revolving Loan Offshore Currency, and the conditions set forth in
Section 4.02 (other than the delivery of a Revolving Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.05(c)(i) shall constitute a notice under Section 2.05(b) or a Revolving Loan
Notice, respectively, and may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

                (ii)                The Swing Line Lender, if a Swing Line
Borrowing can be made as determined by the Administrative Agent pursuant to
Section 2.05(c)(i), shall make funds available to the Administrative Agent for
the account of the L/C Issuer at the Administrative Agent's Office in an amount
equal to the Unreimbursed Amount, and in the currency of the drawing resulting
in such Unreimbursed Amount, not later than 2:00 p.m., New York time, on the
Business Day specified in such notice by the Administrative Agent.  In the event
the Administrative Agent determines that a Swing Line Borrowing is not so
available and its notice pursuant to Section 2.05(c)(i) indicates that in the
alternative a Revolving Borrowing in Dollars or an L/C Borrowing is to be made,
each Revolving Lender (including the Revolving Lender acting as L/C Issuer)
shall upon receipt of any such notice pursuant to Section 2.05(c)(i) make funds
in Dollars available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent's Office in the Dollar Equivalent Amount
equal to its Pro Rata Revolving Share of the Unreimbursed Amount not later than
2:00 p.m., New York time, on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.05(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Company or the applicable Designated
Borrower in such amount.  In the event such notice from the Administrative Agent
pursuant to Section 2.05(c)(i) indicates that an Offshore Currency Revolving
Borrowing is to be made, each Offshore Currency Funding Lender (including, if
applicable, the Revolving Lender acting as L/C Issuer) shall upon receipt of
such notice make funds available to the Administrative Agent for the account of
the L/C Issuer at the Administrative Agent's Office in an amount equal to its
Offshore Currency Funding Pro Rata Revolving Share not later than 2:00 p.m., New
York time, on the Business Day specified in such notice by the Administrative
Agent, whereupon subject to the provisions of Section 2.05(c)(iii), each
Offshore Currency Funding Lender that so makes funds available shall be deemed
to have made an Offshore Currency Revolving Loan to the Company or the
applicable Designated Borrower in such amount and having a one month initial
Interest Period and all Offshore Currency Participating Lenders shall have an
Offshore Currency Risk Participation therein in accordance with Section
2.03(b).  The Administrative Agent shall remit the funds so received from either
the Swing Line Lender, the Offshore Currency Funding Lenders, or the Revolving
Lenders, as applicable, to the L/C Issuer.

                (iii)               With respect to any Unreimbursed Amount that
is not fully refinanced by a Swing Line Borrowing or by a Revolving Borrowing
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, including the unavailability of an Offshore Currency Revolving
Loan if the Unreimbursed Amount is denominated in a Letter of Credit and Swing
Line Offshore Currency that is not a Revolving Loan Offshore Currency, the
Company or the applicable Designated Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in Dollars in the Dollar Equivalent Amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.05(c)(ii) shall be deemed payment in respect of its risk participation in such
L/C Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its risk participation obligation in such L/C Borrowing under
this Section 2.05.

                (iv)              Until each Revolving Lender or Offshore
Currency Funding Lender, as applicable, funds its Revolving Loan or L/C Advance
pursuant to this Section 2.05(c) to reimburse the L/C Issuer for any
Unreimbursed Amount drawn under any Letter of Credit or to fund its
participation therein, as the case may be, interest in respect of such Revolving
Lender's Pro Rata Revolving Share of such amount shall be solely for the account
of the L/C Issuer.

                (v)                Each Revolving Lender's obligation to make
Revolving Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.05(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against the L/C Issuer, the Company, any
Designated Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender's obligation to make Revolving
Loans pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.02 and the unavailability of Offshore Currency Revolving Loans in any
Letter of Credit and Swing Line Currency other than a Revolving Loan Offshore
Currency.  Any such reimbursement with the proceeds of Revolving Loans or L/C
Advances shall not relieve or otherwise impair the obligation of the Company or
the applicable Designated Borrower to reimburse the L/C Issuer for the amount of
any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

                (vi)              If any Revolving Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(ii),
the L/C Issuer shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate for three (3) Business Days and thereafter at a
rate per annum equal to the Default Rate.  A certificate of the L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

    (d)               Repayment of Participations. 

                (i)                  At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Lender
such Revolving Lender's L/C Advance in respect of such payment in accordance
with Section 2.05(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Company, the applicable Designated
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), or any payment of interest thereon, the
Administrative Agent will distribute to such Revolving Lender the Dollar
Equivalent Amount of its Pro Rata Revolving Share thereof in Dollars.  In the
event the Unreimbursed Amount was incurred in a Letter of Credit and Swing Line
Offshore Currency, the payment received with respect thereto is in such Letter
of Credit and Swing Line Offshore Currency, and the Dollar Equivalent Amount of
such payment is less than it would have been at the date of such Revolving
Lender's L/C Advance, the Company or the applicable Designated Borrower shall
remain liable for payment in Dollars of such deficiency to each Revolving Lender
notwithstanding the Company's or such Designated Borrower's tender of payment in
the Letter of Credit and Swing Line Offshore Currency in which the drawing
resulting in the L/C Advance was made.

                (ii)                If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.05(c)(i) in respect of any drawing on any Letter of Credit is required to be
returned (including pursuant to any settlement entered into by the
Administrative Agent in its discretion), each Revolving Lender shall pay to the
Administrative Agent in Dollars for the account of the L/C Issuer the Dollar
Equivalent Amount of its Pro Rata Revolving Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Overnight Rate from time to time in effect, and such payment
by each Revolving Lender shall be deemed to be its L/C Advance in such amount
pursuant to Section 2.05(c)(iii).

    (e)                Obligations Absolute.  The obligation of the Company or
the applicable Designated Borrower to reimburse the L/C Issuer for each drawing
under each Letter of Credit, and to repay each L/C Borrowing, shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

                (i)                  any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

                (ii)                the existence of any claim, counterclaim,
set-off, defense or other right that the Company or a Designated Borrower, as
the case may be, may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

                (iii)               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

                (iv)              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

                (v)                any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or a Designated Borrower, as the case may be.

    The Company or the applicable Designated Borrower shall promptly examine a
copy of each Letter of Credit and each amendment thereto that is delivered to it
and, in the event of any claim of noncompliance with the Company's or such
Designated Borrower's instructions or other irregularity, the Company or such
Designated Borrower will immediately notify the L/C Issuer.  The Company or the
applicable Designated Borrower shall be conclusively deemed to have waived any
such claim against the L/C Issuer and its correspondents unless such notice is
given as aforesaid.

                (f)                 Role of L/C Issuer.  Each Revolving Lender
and the Company (on behalf of itself and each Designated Borrower) agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  Neither the
L/C Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuer shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application.  The Company and each Designated
Borrower hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company or
a Designated Borrower, as the case may be, from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  Neither the L/C Issuer, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of the L/C Issuer,
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.05(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the Company or a Designated Borrower, as the
case may be, may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Company or a Designated Borrower, as the case may be, to the
extent, but only to the extent, of any direct, as opposed to consequential,
special, punitive or exemplary, damages suffered by the Company or a Designated
Borrower, as the case may be, which the Company or such Designated Borrower, as
applicable, proves were caused by the L/C Issuer's willful misconduct or gross
negligence or the L/C Issuer's willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

    (g)                Cash Collateral.  Upon the request of the Administrative
Agent, if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, the Company
or the applicable Designated Borrower shall immediately Cash Collateralize the
Outstanding Amount of all L/C Obligations plus the Letter of Credit fees payable
with respect to such Letter of Credit (calculated at the Applicable Margin then
in effect for the period from the date of such cash collateralization until the
expiry date of such Letter of Credit) in the applicable currency of such Letter
of Credit or drawing thereunder.

    (h)                Applicability of ISP98 and UCP.  Unless otherwise
expressly agreed by the L/C Issuer and the Company or the applicable Designated
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the "International
Standby Practices 1998" published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the "ICC") at the time of
issuance shall apply to each commercial Letter of Credit.

                (i)                  Letter of Credit Fees.  The Company or the
applicable Designated Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Revolving Share
a Letter of Credit fee (for each day such Letter of Credit remains in effect)
for each Letter of Credit equal to the Applicable Margin multiplied by the
Dollar Equivalent Amount of the actual daily maximum amount available to be
drawn under such Letter of Credit.  Such fee for each Letter of Credit shall be
due and payable on the first Business Day following the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the Letter of Credit
Expiration Date.  If there is any change in the Applicable Margin during any
quarter, the actual daily amount of each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.

                (j)                 Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuer.  The Company or the applicable Designated
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
with respect to each Letter of Credit in the amounts and at the times specified
in the Agent/Arranger Fee Letter.  In addition, the Company or the applicable
Designated Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.  Such fees and charges are due and payable on
demand and are nonrefundable.

                (k)               Conflict with Letter of Credit Application;
Offshore Currencies.  In the event of any conflict between the terms hereof and
the terms of any Letter of Credit Application, the terms hereof shall control. 
In lieu of a Letter of Credit issued in a Letter of Credit and Swing Line
Offshore Currency, the Company or a Designated Borrower may request from the
Administrative Agent and the L/C Issuer an extension of credit by the L/C Issuer
in such Letter of Credit and Swing Line Offshore Currency in a form or
arrangement similar to a Letter of Credit and acceptable to the Administrative
Agent, the L/C Issuer and Required Revolving Lenders in their reasonable
discretion and otherwise subject to Section 2.05 as if it was a Letter of
Credit.

    2.06    Swing Line Loans. 

    (a)                The Swing Line.  Subject to the terms and conditions set
forth herein, the Swing Line Lender agrees to make loans (each such loan, a
"Swing Line Loan") in Dollars or Letter of Credit and Swing Line Offshore
Currencies as requested by the Company or a Designated Borrower, to the Company
or such Designated Borrower from time to time on any Business Day during the
Availability Period in an aggregate Dollar Equivalent Amount not to exceed the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Dollar Equivalent Amount of the aggregate
Outstanding Amount of Revolving Loans (less the aggregate Offshore Currency Risk
Participations in each Offshore Currency Revolving Loan in the event such Swing
Line Lender is the Offshore Currency Funding Fronting Lender) and Offshore
Currency Risk Participations and Pro Rata Revolving Share of L/C Obligations of
the Swing Line Lender in its capacity as a Revolving Lender, may exceed the
amount of such Swing Line Lender's Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Dollar
Equivalent Amount of the aggregate Outstanding Amount of all Revolving Loans and
Swing Line Loans and L/C Obligations issued or outstanding in Offshore
Currencies shall not exceed the Offshore Currency Revolving Loan, Swing Line
Loan and Letter of Credit Sublimit, (ii) the Dollar Equivalent Amount of the
aggregate Outstanding Amount of all Revolving Loans and Swing  Line Loans
outstanding in Offshore Currencies shall not exceed the Offshore Currency
Revolving Loan and Swing Line Loan Sublimit, (iii) the Dollar Equivalent Amount
of the aggregate Outstanding Amount of all Loans and L/C Obligations shall not
exceed the Aggregate Revolving Credit Commitments, and (iv) the Dollar
Equivalent Amount of the aggregate Outstanding Amount of the Revolving Loans of
any Revolving Lender other than the Swing Line Lender (less, with respect only
to the Offshore Currency Funding Fronting Lender, the aggregate Offshore
Currency Risk Participations in all Offshore Currency Revolving Loans), plus,
with respect only to the Offshore Currency Participating Lenders, the Dollar
Equivalent Amount of such Revolving Lender's Offshore Currency Risk
Participations in Offshore Currency Revolving Loans advanced by the Offshore
Currency Funding Fronting Lender, plus such Revolving Lender's Pro Rata
Revolving Share of the Dollar Equivalent Amount of the Outstanding Amount of all
L/C Obligations, plus such Revolving Lender's Pro Rata Revolving Share of the
Dollar Equivalent Amount of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender's Revolving Credit Commitment.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company and the Designated Borrowers may borrow under this Section 2.06; prepay
under Section 2.07, and reborrow under this Section 2.06.  Each Swing Line Loan
advanced in Dollars shall bear interest at the Base Rate, or such other rate of
interest offered by the Swing Line Lender and accepted by the Company or the
applicable Designated Borrower, and each Swing Line Loan advanced in a Letter of
Credit and Swing Line Offshore Currency shall be an Offshore Base Rate Loan. 
Immediately upon the making of a Swing Line Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Lender's Pro Rata Revolving Share times
the amount of the Swing Line Loan.

    (b)               Borrowing Procedures.  Each Swing Line Borrowing shall be
made upon the Company's or a Designated Borrower's irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon, New York time for North American
currencies, London time for European currencies or Tokyo time for Asian
currencies, Australian Dollars or New Zealand Dollars, as applicable, on the
requested Borrowing date for Dollars, on the date two Business Days prior to the
requested Borrowing date for euros and on the date four Business Days prior to
the requested Borrowing date for all other Letter of Credit and Swing Line
Offshore Currency, and shall specify (i) the amount to be borrowed, which shall
be a minimum of the Dollar Equivalent Amount of $500,000 and integral multiples
of $100,000 in excess thereof, (ii) whether such Swing Line Loan is to be
advanced in Dollars or in a Letter of Credit and Swing Line Offshore Currency,
and, if in a Letter of Credit and Swing Line Offshore Currency, the applicable
Letter of Credit and Swing Line Offshore Currency, and (iii) the requested
Borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer; provided that the lack of such
prompt confirmation shall not affect the conclusiveness or binding effect of
such telephonic notice.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Lender) prior to 1:00 p.m., New York time for North American
currencies, London time for European currencies or Tokyo time for Asian
currencies, Australian Dollars or New Zealand Dollars, as applicable, on the
date of the proposed Swing Line Borrowing (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.06(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 2:00 p.m., New York time for North American currencies, London time
for European currencies or Tokyo time for Asian currencies, Australian Dollars
or New Zealand Dollars, as applicable, on the Borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Company or the applicable Designated Borrower at its office by crediting the
account of the Company or such Designated Borrower on the books of the Swing
Line Lender in Same Day Funds.

    (c)                Refinancing of Swing Line Loans.

                (i)                  The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Company or the
applicable Designated Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that a Revolving Loan be made in an
amount equal to the amount and in the currency of Swing Line Loans then
outstanding.  Such request shall be made in accordance with the requirements of
Section 2.03, without regard to the minimum and multiples specified therein for
the principal amount of Revolving Loans, but subject to the unutilized portion
of the Aggregate Revolving Credit Commitments, the availability of Offshore
Currency Revolving Loans if the Swing Line Loan is in a Letter of Credit and
Swing Line Offshore Currency, the unavailability of an Offshore Currency
Revolving Loan if the Swing Line Loan is in a Letter of Credit and Swing Line
Offshore Currency that is not a Revolving Loan Offshore Currency, and the
conditions set forth in Section 4.02.  In the event such request for a Revolving
Borrowing indicates that the Revolving Loan is to be made in Dollars, each
Revolving Lender shall make an amount equal to its Pro Rata Revolving Share of
the amount specified in such Revolving Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent's Office not later than 2:00 p.m., New York time, on
the Business Day specified in such Revolving Loan Notice, whereupon, subject to
Section 2.06(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Company or the applicable
Designated Borrower in such amount.  In the event such Revolving Loan Notice
indicates that an Offshore Currency Revolving Borrowing is to be made, each
Offshore Currency Funding Lender shall upon receipt of such notice make funds
available to the Administrative Agent for the account of the Swing Line Lender
at the Administrative Agent's Office in an amount equal to its Offshore Currency
Funding Pro Rata Revolving Share not later than 2:00 p.m., New York time, on the
Business Day specified in such Revolving Loan Notice by the Administrative
Agent, whereupon each Offshore Currency Funding Lender that so makes funds
available shall be deemed to have made an Offshore Currency Revolving Loan to
the Company or the applicable Designated Borrower in such amount and having a
one month initial Interest Period and all Offshore Currency Participating
Lenders shall have an Offshore Currency Risk Participation therein in accordance
with Section 2.03(b).  The Administrative Agent shall remit the funds so
received from the Revolving Lenders or the Offshore Currency Funding Lenders, as
applicable, to the Swing Line Lender.

                (ii)                If for any reason any Revolving Borrowing
cannot be requested in accordance with Section 2.06(c)(i) or any Swing Line Loan
cannot be refinanced by such a Revolving Borrowing, the Revolving Loan Notice
submitted by the Swing Line Lender shall be deemed to be a request by the Swing
Line Lender that each of the Revolving Lenders fund in Dollars its risk
participation in the Dollar Equivalent Amount of the relevant Swing Line Loan
and each Revolving Lender's payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.06(c)(i) shall be deemed payment
in Dollars in respect of such risk participation in the Dollar Equivalent Amount
of such Swing Line Loan.

                (iii)               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.06(c) by the time specified in Section
2.06(c)(i), the Swing Line Lender shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate for three
(3) Business Days and thereafter at a rate per annum equal to the Default Rate. 
A certificate of the Swing Line Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

                (iv)              Each Revolving Lender's obligation to make
Revolving Loans or to purchase and fund in Dollars risk participations in Swing
Line Loans pursuant to this Section 2.06(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the Swing Line Lender, the Company, any Designated Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender's obligation to make Revolving Loans pursuant to this Section
2.06(c) is subject to the conditions set forth in Section 4.02 and to the
unavailability of Offshore Currency Revolving Loans in any Letter of Credit and
Swing Line  Currency other than a Revolving Loan Offshore Currency.  Any such
purchase of risk participations by each Revolving Lender from the Swing Line
Lender shall not relieve or otherwise impair the obligation of the Company or
the applicable Designated Borrower to repay Swing Line Loans, together with
interest as provided herein.

    (d)               Repayment of Participations. 

                (i)                  At any time after any Revolving Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan in any
currency other than a Revolving Loan Offshore Currency, the Swing Line Lender
will distribute in Dollars to such Revolving Lender the Dollar Equivalent Amount
of its Pro Rata Revolving Share of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Revolving Lender's risk participation was outstanding and funded).  In the event
the Swing Line Loan was made in a Letter of Credit and Swing Line Offshore
Currency (other than a Revolving Loan Offshore Currency), the payment received
with respect thereto is in such Letter of Credit and Swing Line Offshore
Currency, the Swing Line Lender's request pursuant to Section 2.06(c)(i) was
made after the occurrence and during the continuance of an Event of Default, and
the Dollar Equivalent Amount of such payment is less than it would have been at
the date the Revolving Lenders purchased and funded their risk participations in
such Swing Line Loan, the Company or the applicable Designated Borrower shall
remain liable for payment in Dollars of such deficiency to each Revolving Lender
notwithstanding the Company's or such Designated Borrower's tender of payment in
the Letter of Credit and Swing Line Offshore Currency in which the Swing Line
Loan was made.

                (ii)                If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender, each Revolving Lender shall pay to the
Swing Line Lender in Dollars the Dollar Equivalent Amount of its Pro Rata
Revolving Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), at a rate per annum equal to the applicable Overnight Rate. 
The Administrative Agent will make such demand only upon the request of the
Swing Line Lender.

    (e)                Interest for Account of Swing Line Lender.  The Swing
Line Lender shall be responsible for invoicing the Company or the applicable
Designated Borrower for interest on the Swing Line Loans.  Until each Revolving
Lender funds its Revolving Loan or risk participation pursuant to this Section
2.06, interest in respect of such Pro Rata Revolving Share shall be solely for
the account of the Swing Line Lender.

    (f)                 Payments Directly to Swing Line Lender.  The Company or
the applicable Designated Borrower shall make all payments of principal and
interest in respect of the Swing Line Loans directly to the Swing Line Lender.

    2.07    Prepayments. 

    (a)                The Company may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Revolving Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 12:00 noon, New York time
for Dollars, London time for euros or Tokyo time for Japanese Yen, as
applicable, (A) three Business Days prior to any date of prepayment of Offshore
Rate Revolving Loans denominated in Dollars, (B) four Business Days prior to any
date of prepayment of an Offshore Currency Loan denominated in any Offshore
Currency, and (C) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Offshore Rate Revolving Loans in Dollars shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii)
any prepayment of Offshore Rate Revolving Loans in a Revolving Loan Offshore
Currency shall be in a minimum principal amount of the Dollar Equivalent Amount
of $5,000,000; and (iv) any prepayment of Base Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Each such notice shall specify the date and amount of such prepayment
and the Type(s) and Revolving Loan Offshore Currencies, if applicable, of
Revolving Loans to be prepaid.  The Administrative Agent will promptly notify
each Revolving Lender of its receipt of each such notice, and of such Revolving
Lender's Pro Rata Revolving Share of such prepayment; in the event such
prepayment is of an Offshore Currency Revolving Loan, the Administrative Agent
shall also notify each Offshore Currency Funding Lender with respect to such
Offshore Currency Revolving Loan of its Offshore Currency Funding Pro Rata
Revolving Share of such payment.  If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of an Offshore Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied (x) to the Revolving Loans in Dollars of the
Revolving Lenders, and to the Offshore Currency Revolving Loans in the event all
Offshore Currency Participating Lenders have funded their Offshore Currency Risk
Participations, in accordance with their respective Pro Rata Revolving Shares
and (y) in the event the Offshore Currency Participating Lenders have not funded
their Offshore Currency Risk Participations in accordance with Section 2.03(b),
to the Offshore Currency Revolving Loans of the Offshore Currency Funding
Lenders in accordance with their respective Offshore Currency Funding Pro Rata
Revolving Shares.

    (b)               The Term Loan Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Term Loan in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 12:00 noon,
London time, four Business Days prior to any date of prepayment of any Offshore
Rate Segment; (ii) any prepayment of Offshore Rate Segments shall be in a
minimum principal amount of €5,000,000 or a whole multiple of €1,000,000 in
excess thereof.  Each such notice shall specify the date and amount of such
prepayment and the Offshore Rate Segment(s) of the Term Loan to be prepaid.  The
Administrative Agent will promptly notify each Term Loan Lender of its receipt
of each such notice, and of such Term Loan Lender's Pro Rata Term Share of such
prepayment.  If such notice is given by the Term Loan Borrower, the Term Loan
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of an Offshore Rate Segment shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section
3.05.  Each such prepayment shall be applied pro rata across the remaining
installments of principal of the Term Loan pursuant to Section 2.09(b). 

    (c)                The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 12:00 noon, New York time for North
American currencies, London time for European currencies or Tokyo time for Asian
currencies, Australian Dollars or New Zealand Dollars, as applicable, on the
date of the prepayment if in Dollars, and four days prior to the date of
prepayment if in any other Letter of Credit or Swing Line Offshore Currency,
(ii) any such prepayment of any Swing Line Loans in Dollars shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof, and (iii) any such prepayment of Swing Line Loans in a Letter of Credit
and Swing Line Offshore Currency shall be in a minimum principal amount of the
Dollar Equivalent Amount of $500,000.  Each such notice shall specify the date
and amount of such prepayment.  If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

    (d)               If for any reason the Dollar Equivalent Amount of the
Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
at any time exceeds the Aggregate Revolving Credit Commitments then in effect,
the Company shall immediately prepay Revolving Loans and/or Swing Line Loans
and/or Cash Collateralize the L/C Obligations, as it shall select, in an
aggregate Dollar Equivalent Amount equal to such excess.

    (e)                If the Administrative Agent notifies the Company at any
time that the Dollar Equivalent Amount of the Outstanding Amount of all
Revolving Loans and Swing Line Loans denominated in any Offshore Currency at the
most recent Revaluation Date with respect to such Offshore Currency exceeds the
Offshore Currency Revolving Loan and Swing Line Loan Sublimit then in effect,
the Company shall immediately prepay Revolving Loans and/or Swing Line Loans, as
it shall select, in an aggregate Dollar Equivalent Amount equal to such excess. 
If the Administrative Agent notifies the Company at any time that the Dollar
Equivalent Amount of the Outstanding Amount of all Revolving Loans, Swing Line
Loans and L/C Obligations denominated in any Offshore Currency at the most
recent Revaluation Date with respect to such Offshore Currency exceeds the
Offshore Currency Revolving Loan, Swing Line Loan and Letter of Credit Sublimit
then in effect, the Company shall immediately prepay Revolving Loans and/or
Swing Line Loans and/or Cash Collateralize the L/C Obligations, as it shall
select, in an aggregate Dollar Equivalent Amount equal to such excess.

    2.08    Reduction or Termination of Commitments.  The Company may, upon
notice to the Administrative Agent, terminate the Aggregate Revolving Credit
Commitments, or permanently reduce the Aggregate Revolving Credit Commitments to
an amount not less than the then Dollar Equivalent Amount of the aggregate
Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C Obligations;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m., New York time, five Business Days prior to the date
of termination or reduction, and (ii) any such partial reduction shall be in an
aggregate amount of the Dollar Equivalent Amount of $10,000,000 or any whole
multiple of the Dollar Equivalent Amount of $1,000,000 in excess thereof.  The
Administrative Agent shall promptly notify the Revolving Lenders of any such
notice of reduction or termination of the Aggregate Revolving Credit
Commitments.  Once reduced in accordance with this Section, the Aggregate
Revolving Credit Commitments may not be increased.  Any reduction of the
Aggregate Revolving Credit Commitments shall be applied to the Revolving Credit
Commitment of each Revolving Lender according to its Pro Rata Revolving Share. 
All facility fees accrued until the effective date of any termination of the
Aggregate Revolving Credit Commitments shall be paid on the effective date of
such termination.

2.09    Repayment of Loans. 

    (a)                Each Borrower shall repay to the Revolving Lenders on the
Revolving Credit Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date.

    (b)               The Term Loan Borrower shall repay the principal amount of
the Term Loan at the dates and in the amounts set forth below:

Date                                         Amount

March 31, 2006                       €5,000,000

June 30, 2006                          €10,000,000

September 30, 2006                 €10,000,000

December 31, 2006                 €10,000,000

March 31, 2007                       €10,000,000

June 30, 2007                          €10,000,000

September 30, 2007                 €10,000,000

December 31, 2007                 €10,000,000

March 31, 2008                       €10,000,000

June 30, 2008                          €10,000,000

September 30, 2008                 €10,000,000

December 31, 2008                 €10,000,000

March 31, 2009                       €10,000,000

June 30, 2009                          €10,000,000

September 30, 2009                 €10,000,000

December 31, 2009                 €10,000,000

March 31, 2010                       €10,000,000

June 30, 2010                          €10,000,000

September 30, 2010                 €10,000,000

Term Loan Maturity Date         Entire Outstanding Amount

    (c)                The Company shall repay each Swing Line Loan on the
earlier to occur of (i) demand (by telephonic or written notice) by the
Administrative Agent and (ii) the Revolving Credit Maturity Date. 

    2.10    Interest. 

    (a)                Subject to the provisions of subsection (b) below, (i)
each Offshore Rate Revolving Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Offshore Rate for such Interest Period plus the Applicable Margin plus (in
the case of a Offshore Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable Borrowing date at a rate per annum equal to
the Base Rate; (iii) the Term Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Offshore Rate for such Interest Period plus the Applicable Margin; and (iv)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing date at a rate per annum equal to the Base
Rate or the Offshore Base Rate or such other rate offered by the Swing Line
Lender and accepted by the Company, as applicable.  Interest on Offshore
Currency Loans shall be paid in the Offshore Currency of such Offshore Currency
Loan. 

    (b)               Upon the occurrence and during the continuance of an Event
of Default, all amounts then due and payable hereunder shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.  Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

    (c)                Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

    2.11    Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.05:

    (a)                Facility Fee.  The Company shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Pro Rata Revolving Share, a facility fee equal to the Applicable Margin
applicable to the facility fee times the actual daily amount of the Aggregate
Revolving Credit Commitments, regardless of usage.  The facility fee shall
accrue at all times during the Availability Period and shall be due and payable
quarterly in arrears on the first Business Day following the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after the Closing Date, and on the Maturity Date.  The facility fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Margin during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.  The facility fee shall
accrue at all times, including at any time during which one or more of the
conditions in Article IV is not met.

    (b)               Arrangement and Agency Fees.  The Company and the Term
Loan Borrower shall pay an arrangement fee to the Arrangers for the respective
own account of the Arrangers, and shall pay an agency fee to the Administrative
Agent for the Administrative Agent's own account, in the amounts and at the
times specified in (i) the letter agreement, dated October 14, 2005 (the
"Agent/Arranger Fee Letter"), among the Company, the Term Loan Borrower, Banc of
America Securities LLC and the Administrative Agent and (ii) the JPMSI Fee
Letter, as applicable.  Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.

    (c)                Lenders' Upfront Fee.  On the Closing Date, the Company
and the Term Loan Borrower shall pay to the Administrative Agent, for the
account of the Lenders in accordance with their respective pro rata share of the
Aggregate Commitments (after giving effect to the Borrowing under the Term Loan
Facility on the Closing Date), an upfront fee in a mutually agreeable amount. 
Such upfront fees are for the credit facilities committed by the Lenders under
this Agreement and are fully earned on the date paid.  The upfront fee paid to
each Lender is solely for its own account and is nonrefundable for any reason
whatsoever.

    2.12    Computation of Interest and Fees.  Interest on Base Rate Loans, and
Offshore Base Rate Loans made in British Pounds Sterling, shall be calculated on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed.  Computation of all other types of interest and all fees
shall be calculated on the basis of a year of 360 days and the actual number of
days elapsed, which results in a higher yield to the payee thereof than a method
based on a year of 365 or 366 days, or, in the case of interest in respect of
Loans denominated in Offshore Currencies as to which market practice differs
from the foregoing, in accordance with such market practice as determined by the
Administrative Agent.  Interest shall accrue on each Loan for the day on which
the Loan is made, and, subject to Section 2.14(a), shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall
bear interest for one day.

    2.13    Evidence of Debt. 

    (a)                The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to any Loan Party and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of any Loan Party hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, such Lender's
Loans shall be evidenced by a Revolving Loan Note, a Term Loan Note and/or a
Swing Line Note, as applicable, in addition to such accounts or records.  Each
Lender may attach schedules to its Note(s) and endorse thereon the date, Type
(if applicable), Offshore Currency (if applicable), amount and maturity of the
applicable Loans and payments with respect thereto.

    (b)               In addition to the accounts and records referred to in
subsection (a), each Revolving Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Lender of participations in Letters of
Credit and Swing Line Loans.  In the event of any conflict between the accounts
and records maintained by the Administrative Agent and the accounts and records
of any Revolving Lender in respect of such matters, the accounts and records of
the Administrative Agent, in the absence of manifest error, shall control.

    2.14    Payments Generally. 

    (a)                All payments to be made by any Loan Party shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Offshore Currency, all
payments by any Loan Party hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent's Office in Dollars and in Same Day Funds not
later than 12:00 noon, New York time, on the date specified herein.  Except as
otherwise expressly provided herein, all payments by any Loan Party hereunder
with respect to principal and interest on Loans denominated in an Offshore
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent's Office in such Offshore Currency and in Same Day Funds
not later than such time on the dates specified herein as may be determined by
the Administrative Agent to be necessary for such payment to be credited on such
date in accordance with normal banking procedures in the place of payment.  The
Administrative Agent will promptly distribute to each Lender its Pro Rata
Revolving Share or Pro Rata Term Share, as applicable, (or other applicable
share as provided herein including without limitation the Offshore Currency
Funding Fronting Lender's Offshore Currency Funding Pro Rata Revolving Share of
any payment made with respect to an Offshore Currency Revolving Loan as to which
the Offshore Currency Participating Lenders have not funded their Offshore
Currency Risk Participations) of such payment in like funds as received by wire
transfer to such Lender's Lending Office.  All payments received by the
Administrative Agent (i) after 12:00 noon, New York time, in the case of
payments in Dollars, or (ii) later than the time specified by the Administrative
Agent as provided in the third sentence of this paragraph in the case of
payments in an Offshore Currency, shall in each case be deemed received on the
next succeeding Business Day and any applicable interest or fee shall in each
case continue to accrue. 

    (b)               Subject to the definition of "Interest Period," if any
payment to be made by any Loan Party shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

    (c)                If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward costs and expenses (including Attorney Costs and amounts
payable under Article III) incurred by the Administrative Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and, if applicable, (iii) third, toward
repayment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

    (d)               Unless any Loan Party or any Lender has notified the
Administrative Agent prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that such Loan Party or Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that such Loan Party or Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

                (i)                  if such Loan Party failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender, as
applicable, in Same Day Funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender, as applicable, to the date such amount is
repaid to the Administrative Agent in Same Day Funds, at the applicable
Overnight Rate from time to time in effect; and

                (ii)                if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in Same Day Funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the Loan
Parties to the date such amount is recovered by the Administrative Agent (the
"Compensation Period") at a rate per annum equal to the applicable Overnight
Rate from time to time in effect for three (3) Business Days and thereafter at a
rate per annum equal to the Default Rate.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender's
Revolving Loan or Term Loan, as the case may be, included in the applicable
Borrowing.  If such Lender does not pay such amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent may make a
demand therefor upon the applicable Loan Party, and such Loan Party shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Revolving Credit Commitment or to fund
its Pro Rata Term Share of the Term Loan or to prejudice any rights which the
Administrative Agent or any Loan Party may have against any Lender as a result
of any default by such Lender hereunder.

    A notice of the Administrative Agent to any Lender or any Loan Party with
respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.

    (e)                If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the Loan
Parties by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

    (f)                 The obligations of the Revolving Lenders hereunder to
make Revolving Loans, including Offshore Currency Revolving Loans in the event
they are Offshore Currency Funding Lenders, and to fund Offshore Currency Risk
Participations (if they are Offshore Currency Participating Lenders) and
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of any Revolving Lender to make any Revolving Loan,
including Offshore Currency Revolving Loans in the event it is an Offshore
Currency Funding Lender, or to fund any such Offshore Currency Risk
Participations (if it is an Offshore Currency Participating Lender) and
participations in Letters of Credit and Swing Line Loans on any date required
hereunder shall not relieve any other Revolving Lender of its corresponding
obligation to do so on such date, and no Revolving Lender shall be responsible
for the failure of any other Revolving Lender to so make its Revolving Loan,
including Offshore Currency Revolving Loans in the event it is an Offshore
Currency Funding Lender, or purchase its Offshore Currency Risk Participations
(if it is an Offshore Currency Participating Lender) and participations in
Letters of Credit and Swing Line Loans.

    (g)                The obligations of the Term Loan Lenders to fund each of
their respective Pro Rata Term Shares of the Term Loan Facility are several and
not joint.  The failure of any Term Loan Lender to fund its Pro Rata Term Share
of the Term Loan Facility on the Closing Date shall not relieve any other Term
Loan Lender of its corresponding obligation to do so on the Closing Date, and no
Term Loan Lender shall be responsible for the failure of any other Term Loan
Lender so to fund its Pro Rata Term Share of the Term Loan Facility.

    (h)                Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

    2.15    Sharing of Payments.  If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Revolving Loans or Segments of
the Term Loan made by it, or the Offshore Currency Risk Participations or the
participations in L/C Obligations or in Swing Line Loans held by it (but not
including any amounts applied by the Swing Line Lender to outstanding Swing Line
Loans or amounts applied by the Offshore Currency Funding Fronting Lender to
Offshore Currency Revolving Loans prior to the funding of risk participations
therein, respectively), any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Revolving Loans and/or Segment of the
Term Loan, as applicable, made by them and/or such subparticipations in the
Offshore Currency Risk Participations or the participations in L/C Obligations
or Swing Line Loans held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Revolving Loans or such Segment of the Term Loan or such Offshore Currency Risk
Participations or the participations, as the case may be, pro rata with the
Revolving Lenders or Term Loan Lenders, as applicable; provided, however, that
if all or any portion of such excess payment is thereafter recovered from the
purchasing Lender (including pursuant to any settlement entered into by the
Administrative Agent or any Lender in its discretion), such purchase shall to
that extent be rescinded and each other Revolving Lender or Term Loan Lender, as
applicable, shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender's ratable share
(according to the proportion of (i) the amount of such paying Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered, without further interest thereon.  Each Loan
Party agrees that any Lender so purchasing a participation from another Lender
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off), but subject to Section 10.09 with respect to
such participation as fully as if such Lender were the direct creditor of such
Loan Party in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

    2.16    Designated Borrowers. 

    (a)                Effective as of the date hereof, Stryker IFSC Limited
shall be a "Designated Borrower" hereunder and may request and be advanced
Revolving Loans and may apply for Letters of Credit to be issued, all for its
account (or, in the case of Letters of Credit, the account of the Company) on
the terms and conditions set forth in this Agreement.

    (b)               The Company may at any time, upon not less than 10
Business Days' notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any additional Subsidiary of the Company (an "Applicant
Borrower") as a Designated Borrower to request and be advanced Revolving Loans
hereunder and to apply for Letters of Credit to be issued hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Revolving Lender) a duly executed notice and
agreement in substantially the form of Exhibit H (a "Designated Borrower Notice
and Assumption Agreement").  The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Revolving Lenders shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Revolving Lenders in their sole discretion,
and Notes signed by such new Borrowers to the extent any Revolving Lenders so
require.  Promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit I (a "Designated Borrower Confirmation") to the Company and the
Revolving Lenders specifying that effective as of the date of such Designated
Borrower Confirmation the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Revolving Lenders agrees to
permit such Designated Borrower to request and be advanced Revolving Loans
hereunder and to apply for Letters of Credit to be issued hereunder, on the
terms and conditions set forth herein, except to the extent it is unlawful for
any such Revolving Lender to do so (in which case, it shall not be obligated to
do so) and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower under the Revolving Credit Facility for all purposes of this
Agreement.

    (c)                The Company shall guaranty the Obligations of each
Designated Borrower pursuant to the terms and conditions of the Guaranty.  The
Obligations of all Designated Borrowers shall be several in nature.

    (d)               Each Subsidiary of the Company that is or becomes a
"Designated Borrower" pursuant to this Section 2.16 hereby irrevocably appoints
the Company, and the Company hereby accepts such appointment, as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, (iii) the receipt of the proceeds of any Revolving Loans
made by the Revolving Lenders, to any such Designated Borrower hereunder and
(iv) to be such Designated Borrower's Agent for the purpose of receiving,
accepting and acknowledging service on its behalf in any legal process issued in
connection with this Agreement or any other Loan Document.  Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein.  Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

    (e)                The Company may from time to time, upon not less than 10
Business Days' notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower's status as such, provided that
there are no outstanding Revolving Loans payable by such Designated Borrower, or
other amounts payable or obligations outstanding by such Designated Borrower, as
of the effective date of such termination. The Administrative Agent will
promptly notify the Revolving Lenders of any such termination of a Designated
Borrower's status.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

    3.01          Taxes. 

    (a)                Any and all payments by any Loan Party to or for the
account of the Administrative Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, (i) taxes
imposed on or measured by its net income, and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which the Administrative Agent or such Lender, as the
case may be, is organized or the applicable Lending Office is maintained and
(ii) taxes which would not have been incurred but for a failure of the Lender or
the Administrative Agent to provide any required forms or exemption certificate
or other documentation it was legally entitled to provide or a failure to comply
with any of its covenants and agreements herein, including, without limitation,
Section 10.15 (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities, including
without limitation or exclusion any of the foregoing levied, charged, or imposed
on or to, or otherwise incurred by any Lender as a result of the application of
the Michigan Single Business Tax, being hereinafter referred to as "Taxes").  If
any Loan Party shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to the Administrative Agent
or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), the Administrative Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions, (iii)
such Loan Party shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, such Loan Party shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.  

    (b)               In addition, the applicable Loan Party agrees to pay any
and all present or future stamp, court or documentary taxes and any other excise
or property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as "Other Taxes").

    (c)                Each Loan Party agrees to indemnify and hold harmless
each Lender and the Administrative Agent for the full amount of Taxes and Other
Taxes in the full amount (including any Taxes or Other Taxes imposed or asserted
by any jurisdiction on amounts payable under this Section 3.01) that the
respective Lender reasonably specifies as necessary to preserve the after-tax
yield (taking into account and giving effect to any tax benefits afforded such
Lender or the Administrative Agent in connection with or directly as a result of
the imposition of such Taxes or Other Taxes) Lender would have received if such
Taxes or Other Taxes, as the case may be, had not been imposed, and any
liability (including penalties, interest, additions to tax and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes, as
the case may be, were correctly or legally asserted except with respect to any
Lender or the Administrative Agent, as the case may be, for such Taxes, Other
Taxes or a liability arising from such Lender's or the Administrative Agent's,
as the case may be, willful misconduct or gross negligence.  Payment under this
indemnification shall be made within 30 days after the date the applicable
Lender or Agent makes written demand therefor specifying in reasonable detail
the basis therefor.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.01 shall not constitute a waiver of such
Lender's right to demand such compensation; provided that no Loan Party shall be
required to compensate a Lender pursuant to this Section 3.01 for any Taxes or
Other Taxes imposed on such Lender more than 60 days prior to the date that such
Lender notifies the Company of such Taxes or Other Taxes and of such Lender's
intention to claim compensation therefor; provided further that, if the
imposition of such Taxes or Other Taxes is retroactive, then the 60-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

    (d)               If a Lender or the Administrative Agent shall become aware
that it is entitled to receive a refund in respect of Taxes as to which it has
been indemnified by any Loan Party pursuant to Section 3.01(c), it shall
promptly notify such Loan Party of the availability of such refund and shall,
within 30 days after receipt of a request by such Loan Party, apply for such
refund at such Loan Party's expense.  If any Lender or the Administrative Agent
receives a refund in respect of any Taxes as to which it has been indemnified by
any Loan Party pursuant to Section 3.01(c), it shall promptly notify such Loan
Party of such refund and shall, within 30 days of receipt, repay such refund (to
the extent of amounts that have been paid by any Loan Party under Section
3.01(c) with respect to such refund and not previously reimbursed) to such Loan
Party, net of all reasonable out-of-pocket expenses of such Lender or the
Administrative Agent incurred in connection with obtaining such refund and
without interest (other than the interest, if any, included in such refund but
net of any Taxes payable with respect to receipt of such refund), provided that
such Loan Party, upon the request of such Lender or the Administrative Agent,
agrees to return such refund (plus penalties, interest or other charges thereon)
to such Lender or the Administrative Agent in the event such Lender or the
Administrative Agent is required to repay such refund.

    (e)                If any Loan Party is required to pay any amount to any
Lender or the Administrative Agent pursuant to this Section 3.01, then such
Lender or Agent, as the case may be, shall use reasonable efforts (consistent
with legal and regulatory restrictions) to change the jurisdiction of its
applicable Lending Office so as to eliminate any such additional payment by such
Loan Party which may thereafter accrue, if such change in the reasonable
judgment of such Lender or the Administrative Agent, as the case may be, is not
otherwise materially disadvantageous to such Person.

    (f)                 Except as otherwise provided in Section 3.01(h), neither
the Term Loan Borrower nor any Designated Borrower that is a resident of Ireland
shall be required to make an increased payment to a Lender pursuant to this
Section 3.01 for Taxes in respect of tax imposed by Ireland from a payment of
interest if on the date on which the payment falls due the payment could have
been made to the relevant Lender without a deduction for Taxes if it was a
Qualifying Lender, but on that date such Lender is not or has ceased to be a
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or double taxation treaty, or any published practice or
concession of any relevant taxing authority.  In furtherance of the foregoing,
each Lender hereby represents that (i) in the case of each Lender that is a
signatory hereto, as of the Closing Date it is a Qualifying Lender and (ii) in
the case of a Lender that becomes a Lender pursuant to an Assignment and
Assumption in accordance with Section 10.07, as of the Effective Date of such
Assignment and Assumption it is a Qualifying Lender.

    (g)                A Lender and each Designated Borrower or the Term Loan
Borrower, as applicable, which makes a payment to which that Lender is entitled
shall co-operate promptly in completing any procedural formalities necessary for
such Borrower or the Term Loan Borrower, as applicable, to obtain authorization
to make that payment without a withholding tax deduction.  Each Lender shall
cooperate with all reasonable requests for information made by any Designated
Borrower that is a resident of Ireland or the Term Loan Borrower, as applicable,
for the purposes of enabling such Designated Borrower or the Term Loan Borrower,
as applicable, to determine the correct position regarding withholding tax on
payments of interest under this Agreement.   

    (h)                Notwithstanding anything herein to the contrary, any
Designated Borrower that is a resident of Ireland or the Term Loan Borrower, as
applicable, shall remain liable for any Taxes incurred by any Qualifying Lender
resulting from such Designated Borrower's or the Term Loan Borrower's, as
applicable, failure to provide any forms or exemption certificate or other
documentation it is legally required to provided to entitle any Qualifying
Lender to an exemption from or reduction of withholding tax under the law of
Ireland, or any treaty to which Ireland is a party.

    3.02          Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Offshore Rate Loans or issue Letters of Credit in an Offshore Currency, or (if
such Lender is the Swing Line Lender) for the Swing Line Lender or its
applicable Lending Office to make, maintain or fund Swing Line Loans in an
Offshore Currency, as it would otherwise be obligated hereunder to make,
maintain or fund, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or the applicable Offshore
Currency in the applicable offshore interbank market, or to determine or charge
interest rates based upon the Offshore Rate, then, on notice thereof by such
Lender to the Company or the Term Loan Borrower, as applicable, through the
Administrative Agent, any obligation existing hereunder of such Lender to make
or Continue Offshore Rate Loans or to Convert Base Rate Loans to Offshore Rate
Revolving Loans or to issue Letters of Credit in such Offshore Currency or to
make Swing Line Loans in such Offshore Currency shall be suspended until such
Lender notifies the Administrative Agent and the Company or the Term Loan
Borrower, as applicable, that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrowers or
the Term Loan Borrower, as applicable, shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, Convert all
Offshore Rate Loans of such Lender to Base Rate Loans, either on the last day of
the Interest Period thereof, if such Lender may lawfully continue to maintain
such Offshore Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Offshore Rate Loans, and prepay all such
Swing Line Loans in such Offshore Currency.  Upon any such prepayment or
Conversion, the Borrowers or the Term Loan Borrower, as applicable, shall also
pay (or shall cause the applicable Designated Borrower to pay) accrued interest
on the amount so prepaid or Converted.  Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

    3.03          Inability to Determine Rates.  If the Administrative Agent or
the Required Lenders determine in connection with any request for an Offshore
Rate Loan or a Conversion to or Continuation thereof that (a) deposits in
Dollars or the applicable Offshore Currency are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Offshore Rate Loan, (b) adequate and
reasonable means do not exist for determining the underlying interest rate for
such Offshore Rate Loan (whether denominated in Dollars or any Revolving Loan
Offshore Currency), or (c) such underlying interest rate does not adequately and
fairly reflect the cost to the Lenders of funding such Offshore Rate Loan, the
Administrative Agent (following notice from the Required Lenders if they make
such determination) will promptly notify the Company and the Term Loan Borrower
and all Lenders, except as set forth below.  Thereafter, the obligation of the
Lenders to make or maintain Offshore Rate Loans in the affected currency or
currencies shall be suspended until the Administrative Agent revokes such
notice.  Upon receipt of such notice:

                (i)                  the Company may revoke any pending request
for a Borrowing, Conversion or Continuation of Offshore Rate Loans in the
affected currency or currencies on the last day of the Interest Period
therefore, or, failing that, with respect to any request for an Offshore Rate
Revolving Loan in the affected currency or currencies, will be deemed to have
converted such request into a request for a Revolving Borrowing of Base Rate
Loans in the amount specified therein;

                (ii)                with respect to any Offshore Rate Revolving
Loans outstanding on the date of receipt by the Company of any such notice from
the Administrative Agent, the rate of interest on each Revolving Lender's share
of any outstanding Offshore Rate Revolving Loan for the Interest Period with
respect thereto shall be a rate per annum equal to (x) the Offshore Rate for
such Offshore Rate Revolving Loan in effect on the date of receipt of such
notice plus (y) the Applicable Margin;

                (iii)               with respect to any Offshore Rate Segment of
the Term Loan outstanding on the date of receipt by the Term Loan Borrower of
any such notice from the Administrative Agent, the rate of interest on each Term
Loan Lender's share of any outstanding Offshore Rate Segment for the Interest
Period with respect thereto shall be a rate per annum equal to (x) the Offshore
Rate for such Offshore Rate Segment in effect on the date of receipt of such
notice plus (y) the Applicable Margin; and

                (iv)              (A) if the Term Loan Borrower requests to
Continue an Offshore Rate Segment during any period where the obligation of the
Lenders to make Offshore Rate Loans is suspended, the Administrative Agent and
the Term Loan Borrower shall enter into good faith negotiations (for a period of
not more than thirty (30) days) regarding a substitute basis for determining the
rate of interest with respect to Offshore Rate Segments, and any alternative
basis agreed pursuant to this clause (iv) shall, with the prior consent of the
Required Term Loan Lenders and the Term Loan Borrower, be binding on the Term
Loan Borrower and the Lenders or (B) if the Term Loan Borrower and the
Administrative Agent are unable to agree upon a substitute basis for determining
the rate of interest with respect to any Offshore Rate Segments, then the Term
Loan Borrower shall prepay such Offshore Rate Segments.

    3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Offshore Rate Loans. 

    (a)                If any Lender determines that (i) as a result of the
enactment of or any change in or in the interpretation of any Law, or such
Lender's compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Offshore Rate Loans
or (as the case may be) issuing or participating in Letters of Credit or
participating in Swing Line Loans and Offshore Currency Revolving Loans, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (w) Taxes or Other Taxes
(as to which Section 3.01 shall govern), (x) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, (y) reserve
requirements utilized, as to Offshore Rate Revolving Loans, in the determination
of the Offshore Rate, and (z) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below), or (ii) the Mandatory Cost, as
calculated hereunder, does not represent the cost to any Lender of complying
with the requirements of the Bank of England and/or the Financial Services
Authority or the European Central Bank in relation to its making, funding or
maintaining Offshore Rate Loans, then from time to time upon demand of such
Lender (with a copy of such demand to the Administrative Agent), the Company
shall pay (or cause the applicable Designated Borrower to pay) or the Term Loan
Borrower shall pay, as applicable, to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

    (b)               If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender's
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender's desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Company shall pay (or cause the applicable Designated
Borrower to pay) or the Term Loan Borrower shall pay, as applicable, to such
Lender such additional amounts as will compensate such Lender for such
reduction.

    (c)                If any Lender requests compensation by any Loan Party
under this Section 3.04, the Company or the Term Loan Borrower (as applicable)
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or Continue Loans of the Type with respect
to which such compensation is requested, or to Convert Loans of any other Type
into Loans of such Type, until the event or condition giving rise to such
request ceases to be in effect; provided, such suspension shall not affect the
right of such Lender to receive the compensation so requested.

    (d)               Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.04 shall not constitute a waiver of such
Lender's right to demand such compensation; provided that no Loan Party shall be
required to compensate a Lender pursuant to this Section 3.04 for any increased
costs or reductions incurred more than 60 days prior to the date that such
Lender notifies the Company of the change in law giving rise to such increased
costs or reductions and of such Lender's intention to claim compensation
therefor; provided further that, if the change in law giving rise to such
increased costs or reductions is retroactive, then the 60-day period referred to
above shall be extended to include the period of retroactive effect thereof.

    (e)                Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for compensation under this
Section 3.04 and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

    3.05    Funding Losses. 

    (a)                Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or shall cause the applicable Designated Borrower to compensate) or the Term
Loan Borrower shall compensate, as applicable, such Lender for and hold such
Lender harmless from any loss, cost or expense reasonably incurred by it as a
result of:

                (i)                  any Continuation, Conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

                (ii)                any failure by any Borrower or the Term Loan
Borrower, as applicable, (for a reason other than the failure of such Lender to
make a Loan) to prepay, borrow, Continue or Convert any Loan other than a Base
Rate Loan on the date or in the amount notified by the Company, the applicable
Designated Borrower or the Term Loan Borrower, as the case may be;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

    For purposes of calculating amounts payable by the Company, the Term Loan
Borrower or any Designated Borrower, as applicable, to the Lenders under this
Section 3.05(a), each Lender shall be deemed to have funded each Offshore Rate
Loan made by it at the Interbank Offered Rate used in determining the Offshore
Rate for such Loan by a matching deposit or other Borrowing in the applicable
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Offshore Rate Loan was in fact so funded.

    3.06    Matters Applicable to all Requests for Compensation.  A certificate
of the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error.  In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

    3.07    Survival.  All of the Loan Party obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
Obligations.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

    4.01    Conditions of Initial Credit Extension.  The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

    (a)                Unless waived by all the Lenders (or by the
Administrative Agent with respect to immaterial matters, the Administrative
Agent's receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and its legal counsel:

                (i)                  executed counterparts of this Agreement and
the Guaranty, sufficient in number for distribution to the Administrative Agent,
each Lender and the Company;

                (ii)                Revolving Loan Notes executed by each
Borrower in favor of each Revolving Lender requesting such a Note, each in a
principal amount equal to such Revolving Lender's Revolving Credit Commitment;

                (iii)               Term Loan Notes executed by the Term Loan
Borrower in favor of each Term Loan Lender requesting such a Note, each in the
principal amount of such Term Loan Lender's Pro Rata Term Share of the Term
Loan;

                (iv)              a Swing Line Note executed by the Company in
favor of the Swing Line Lender (if it requests such a Note) in the principal
amount of the Swing Line Sublimit;

                (v)                Copies of the resolutions of the board of
directors (or other governing body) of each Loan Party authorizing the
transactions contemplated hereby, certified as of the Closing Date by the
Secretary, an Assistant Secretary or other appropriate officer of such Loan
Party; and

                (vi)              A certificate of the Secretary, Assistant
Secretary or other appropriate officer of each Loan Party certifying the names
and true signatures of the officers of such Loan Party authorized to execute,
deliver and perform, as applicable, this Agreement, and all other Loan Documents
to be delivered by it hereunder;

                (vii)             the Organization Documents of each Loan Party
as in effect on the Closing Date, certified by the Secretary, Assistant
Secretary or other appropriate officer of such Loan Party as of the Closing
Date;

                (viii)           (A) a good standing certificate (or equivalent
thereof, if available) for each Loan Party from the appropriate Governmental
Authority of its jurisdiction of incorporation or formation and (B) evidence
reasonably acceptable to the Administrative Agent and the Lenders that the Term
Loan Borrower is a resident of Ireland for withholding tax purposes;

                (ix)              a certificate signed by a Responsible Officer
of the Company, dated as of the Closing Date, stating:  (A) that the
representations and warranties contained in Article V are true and correct in
all material respects on and as of such date, as though made on and as of such
date; (B) that no Default exists or would result from the initial Borrowings;
(C) that there has occurred since the date of the Audited Financial Statements,
no event or circumstance that has resulted or would reasonably be expected to
result in a Material Adverse Effect; (D) the current Issuer Ratings (and
including a copy thereof); and (E) that no Default by the Company or its
Subsidiaries has occurred with respect to any Contractual Obligation that would
reasonably be expected to result in a Material Adverse Effect;

                    (x)                an opinion of counsel to each Loan Party
in form and substance satisfactory to the Administrative Agent;

                    (xi)              evidence that the Existing Credit Facility
has been or concurrently with the Closing Date is being terminated, all
indebtedness and obligations of the Company incurred thereunder (other than
Existing Letters of Credit) have been, or with the initial Credit Extension
hereunder on the Closing Date will be, repaid and the Company released from all
liability thereunder except such as by their express terms survive such
repayment and termination;

                    (xii)             a Compliance Certificate signed by a
Responsible Officer of the Company dated as of the Closing Date demonstrating
compliance with the financial covenant contained in Section 7.04 as of the end
of the fiscal quarter most recently ended prior to the Closing Date;

                    (xiii)           an initial Request for Credit Extension, if
any; and

                    (xiv)           such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the Required Lenders reasonably may require.

    (b)               Any fees required to be paid on or before the Closing Date
shall have been paid.

    (c)                Unless waived by the Administrative Agent, the Company
shall have paid all Attorney Costs of the Administrative Agent to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

    Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

    4.02    Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Revolving Loan Notice or
Term Loan Interest Rate Selection Notice requesting only a Conversion of
Revolving Loans to the other Type or a Continuation of Offshore Rate Loans or
Offshore Rate Segments, as applicable) is subject to the following conditions
precedent:

    (a)                The representations and warranties of the Loan Parties
contained in Article V or in any other Loan Documents shall be true and correct
in all material respects (except that any representation or warranty that is
qualified as to "materially" or "Material Adverse Effect" shall be true and
correct in all respects) on and as of the date of such Credit Extension,
Conversion or Continuation (other than those representations and warranties in
Sections 5.01(b)(i), 5.01(c), 5.01(d), all of Sections 5.06, 5.08 and 5.09, the
last sentence of Section 5.10 and all of Section 5.11), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except
that any representation or warranty that is qualified as to "materially" or
"Material Adverse Effect" shall be true and correct in all respects) as of such
earlier date.

    (b)               No Default or Event of Default shall exist, or would
result from such proposed Credit Extension, Conversion or Continuation.

    (c)                The Administrative Agent and, if applicable, the L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

    (d)               If the applicable Borrower is a Designated Borrower, then
the conditions of Section 2.16 to the designation of such Borrower as a
Designated Borrower shall have been met to the reasonable satisfaction of the
Administrative Agent.

    Each Request for Credit Extension (other than a Revolving Loan Notice or
Term Loan Interest Rate Selection Notice requesting only a Conversion of
Revolving Loans to the other Type or a Continuation of Offshore Rate Loans or
Offshore Rate Segments, as applicable)  submitted by any Loan Party shall be
deemed to be a representation and warranty by such Loan Party that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

    Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

    5.01    Existence, Qualification and Power; Compliance with Laws.  Each Loan
Party (a) is duly organized or formed, validly existing and in good standing (or
the equivalent thereof in the case of each foreign Loan Party) under the Laws of
the jurisdiction of its incorporation or organization, (b) (i) has all requisite
power and authority and all governmental licenses, authorizations, consents and
approvals to own its assets and carry on its business and (ii) has all requisite
power and authority and legal right to execute and deliver, and perform its
obligations under, the Loan Documents, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws, except in each
case referred to in clause (b)(i), clause (c) or this clause (d), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

    5.02          Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Loan Party's
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any Contractual Obligation
to which the Company is a party or any order, injunction, writ or decree of any
Governmental Authority or arbitral award to which such Loan Party or its
property is subject; or (c) violate any Law, except in each case referred to in
clause (b) and this clause (c) for any such violation, breach or contravention
which would not reasonably be expected to have a Material Adverse Effect.

    5.03          Governmental and Third-Party Authorization.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document to which it is a party except such as have
been obtained or made.

    5.04          Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto.  This Agreement constitutes, and
each other Loan Document to which a Loan Party is party when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as may
be limited by bankruptcy, solvency, reorganization, moratorium or similar law
relating to or limiting creditor's rights generally or by equitable principles
relating to enforceability.

    5.05          Financial Statements. 

    (a)                The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) fairly present in all
material respects the financial condition of the Company and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.

    (b)               The unaudited consolidated financial statements of the
Company and its Subsidiaries dated September 30, 2005, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and subject to normal year end audit
adjustments; and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby.

    5.06          Litigation.  There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Company or the Term Loan
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company, the Term Loan
Borrower or any other Subsidiary of the Company or against any of their
properties or revenues that would reasonably be expected to have a Material
Adverse Effect.

    5.07          No Default.  No Default or Event of Default has occurred and
is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

    5.08          Ownership of Property; Liens.  Each of the Company, the Term
Loan Borrower and the other Subsidiaries of the Company has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  As of the Closing Date, the
property of the Company, the Term Loan Borrower and the other Subsidiaries of
the Company is subject to no Liens, other than Liens permitted by Section 7.01.

    5.09          Environmental Compliance.  The Company, the Term Loan Borrower
and the other Subsidiaries of the Company conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Company or the Term Loan Borrower has reasonably
concluded that such Environmental Laws and claims would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

    5.10          Taxes.  The Company, the Term Loan Borrower and the other
Subsidiaries of the Company have filed all Federal, state and other material tax
returns and reports required to be filed, and have paid all Federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
the Company, the Term Loan Borrower or any other Subsidiary of the Company that
would reasonably be expected to have a Material Adverse Effect.

    5.11          ERISA Compliance. 

    (a)                Each Plan is in compliance with the applicable provisions
of ERISA, the Code and other Federal or state Laws, except to the extent of any
noncompliance which would not reasonably be likely to result in a Material
Adverse Effect.  Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto or the remedial amendment period for such Plan under Section
401(b) of the Code has not yet expired or the Plan is a prototype plan or volume
submitter plan for which a favorable determination letter is not required and,
to the best knowledge of the Company, nothing has occurred (i) which has not
been remedied which would, or (ii) as to which the Company does not intend to
commence and complete all necessary and required remedial measures within
statutorily or regulatory prescribed periods of time for such remedies to be
undertakes so as to, prevent, or cause the loss of, such qualification.  The
Company and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

    (b)               There are no pending or, to the best knowledge of the
Company, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would be reasonably be expected to have
a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or would reasonably be expected to result in a Material Adverse
Effect.

    (c)                (i)  No ERISA Event has occurred or is reasonably
expected to occur that would reasonably be expected to result in any obligation
in excess of $100,000,000; (ii) no Pension Plan has any Unfunded Pension
Liability that would reasonably be expected to have a Material Adverse Effect;
(iii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA) that would reasonably be expected to result in any obligation in excess
of $100,000,000; (iv) neither the Company nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan that would reasonably be expected to result in any obligation in excess of
$100,000,000; and (v) neither the Company nor any ERISA Affiliate has engaged in
a transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

    5.12          Subsidiaries.  As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Schedule 5.12. 

    5.13          Margin Regulations; Investment Company Act.

    (a)                No Loan Party is engaged nor will any Loan Party engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

    (b)               None of the Company, any Person controlling the Company,
or any Subsidiary is or is required to be registered as an "investment company"
under the Investment Company Act of 1940.

    5.14          Disclosure.  The statements, information, reports,
representations, or warranties made by the Company and the Term Loan Borrower in
any Loan Document or furnished to the Administrative Agent or any Lender by or
on behalf of the Company and the Term Loan Borrower in connection with the
preparation of any Loan Document, when taken as a whole, do not contain any
untrue statement of a material fact or omit any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
that any inaccuracies, individually or in the aggregate, would not reasonably be
likely to have a Material Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

    So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, each Loan Party shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to:

    6.01          Financial Statements.  Deliver to the Administrative Agent and
each Lender:

    (a)                Within 90 days after the end of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders' equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit or the going concern status of the
Company; and

    (b)               as soon as available, but in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company, a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for such fiscal
quarter and for the portion of the Company's fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer as fairly presenting the financial condition, results of operations and
cash flows of the Company and its Subsidiaries in accordance with GAAP, subject
only to normal, recurring year-end audit adjustments and the absence of
footnotes.

    6.02          Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

    (a)                concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer;

    (b)               promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Company, and copies of all annual, regular,
periodic and special reports and registration statements which the Company may
file or be required to file with the Securities and Exchange Commission under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and

    (c)                promptly, such additional information regarding the
business, financial or corporate affairs of the Company or any Subsidiary as the
Administrative Agent, at the reasonable request of any Lender, may from time to
time request.

    Each document required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) shall be deemed to have been delivered on the date on which the
Company posts such document on the Company's website on the Internet at the
website address listed on Schedule 10.02 hereof, or when such document is posted
on the Securities and Exchange Commission's website at www.sec.gov (the "SEC
Website") or on an Internet website established by the Administrative Agent with
Intralinks, Inc. or other similarly available electronic media (each of the
foregoing an "Informational Website"); provided that the Administrative Agent
shall be notified by electronic mail of the applicable Informational Website and
of the posting of each such document.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above in this paragraph, and in any event shall have no
responsibility to monitor compliance by the Company with any such request for
delivery.  The Company shall be responsible for (other than with respect to the
SEC Website) and shall incur all risks associated with (including with respect
to the SEC Website) the security and confidentiality of the Informational
Websites and its information posted thereon.

    6.03          Notices.  Promptly notify the Administrative Agent and each
Lender:

    (a)                of the occurrence of any Default or Event of Default;

    (b)               of any matter, event or development, financial or other,
relating specifically to the Company or any of its Subsidiaries (and not of a
general economic or political nature) that has resulted or would reasonably be
expected to result in a Material Adverse Effect; provided that any notice
required to be delivered pursuant to this Section 6.03(b) shall be deemed to
have been delivered on the date on which the Company discloses any such matter,
event or development in any Reports on Form 10-K, 10-Q or 8-K posted on the SEC
Website; and

    (c)                any announcement by Moody's or S&P of any change in an
Issuer Rating.

    Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Company has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement or other Loan Document
that have been breached.

    6.04          Payment of Taxes.  Pay and discharge as the same shall become
due and payable, all its material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Company or
such Subsidiary.

    6.05          Preservation of Existence, Etc.  Except in a transaction
permitted by Section 7.03, (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization, (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, in the case of each of (a) and (b) the
nonmaintenance, nonpreservation or nonrenewal of which would reasonably be
expected to have a Material Adverse Effect.

    6.06          Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

    6.07          Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, or with a captive insurance company that is an
Affiliate of the Company as to which the Administrative Agent and the Lenders
may request reasonable evidence of financial responsibility, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance) as
are customarily carried under similar circumstances by such other Persons. 

    6.08          Compliance with Laws and Contractual Obligations.  Comply in
all material respects with the requirements of all Laws and Contractual
Obligations applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law or Contractual Obligation is
being contested in good faith by appropriate proceedings diligently conducted or
a bona fide dispute exists with respect thereto; or (ii) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

    6.09          Books and Records.  Maintain proper books of record and
account, in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities.

    6.10          Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and the Lenders to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its officers and independent public accountants, at
such reasonable times during normal business hours as may be reasonably desired,
upon reasonable advance notice to a Responsible Officer; provided, however, that
(a) the Administrative Agent and the Lenders shall not be entitled to more than
one such inspection and one such discussion per year unless an Event of Default
exists and (b) when an Event of Default has occurred and is continuing the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.

    6.11          Use of Proceeds.  Use the proceeds of the Credit Extensions
(a) with respect to any Revolving Loans, (i) for working capital, capital
expenditures, and other general corporate purposes not in contravention of any
Law or of any Loan Document; (ii) to refinance all indebtedness outstanding
under the Existing Credit Facility; (iii) potentially to serve as a commercial
paper liquidity back-stop; and (b) with respect to the Term Loan to fund in part
a cash dividend by the Term Loan Borrower to its U.S. shareholder under Code
Section 965.

ARTICLE VII

NEGATIVE COVENANTS

    So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly:

    7.01          Liens.  Create, incur, assume or suffer to exist, any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

    (a)                Liens created or arising pursuant to any Loan Document;

    (b)               Liens existing on the date hereof and listed on Schedule
7.01 and any renewals or extensions thereof, provided that the property covered
thereby is not increased and any renewal or extension of the obligations secured
or benefited thereby does not increase the maximum outstanding principal amount
of such obligations;

    (c)                Liens for taxes not yet due or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

    (d)               statutory Liens of landlords, banks (and rights of
set-off), carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other Liens imposed by Law arising in the ordinary course of business which are
not overdue for a period of more than 60 days or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

    (e)                pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

    (f)                 deposits to secure the performance of bids, trade
contracts and leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

    (g)                easements, rights-of-way, restrictions, encroachments,
imperfections and other similar encumbrances affecting real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

    (h)                any (i) interest or title of a lessor or sublessor under
any lease permitted hereunder, (ii) restriction or encumbrance that the interest
or title of such lessor or sublessor may be subject to, or (iii) subordination
of the interest of the lessee or sublessee under such lease to any restriction
or encumbrance referred to in the preceding clause (ii);

    (i)                  Liens solely on any cash earnest money deposits made by
the Company or any of its Subsidiaries in connection with any letter of intent
or purchase agreement entered into by it;

    (j)                 Liens incurred in connection with the purchase or
shipping of goods or assets on the related assets and proceeds thereof in favor
of the seller or shipper of such goods or assets;

    (k)               Liens arising from filing UCC financing statements
relating solely to leases;

    (l)                  Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

    (m)              any zoning or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property;

    (n)                Liens securing obligations (other than obligations
representing Indebtedness for borrowed money) under operating, reciprocal
easement or similar agreements entered into in the ordinary course of business
of the Company and its Subsidiaries;

    (o)               licenses of patents, trademarks and other intellectual
property rights granted by the Company or any of its Subsidiaries in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of the business of the Company or such Subsidiary;

    (p)               Liens on accounts receivable (and related supporting
obligations and books and records) subject to a Permitted Securitization
Transaction;

    (q)               Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);

    (r)                 Liens securing Indebtedness in respect of capital
leases, synthetic lease obligations and purchase money obligations for fixed or
capital assets; provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
("Asset Value");

    (s)                Liens securing Indebtedness (including Indebtedness
committed to the Company or any Subsidiary but not advanced) or other
obligations in aggregate outstanding principal amount not to exceed 20% of
Consolidated Net Worth as of the most recently ended fiscal quarter of the
Company; and

    (t)                 Liens securing Acquired Indebtedness permitted under
Section 7.02(j); provided that such Liens do not (i) at any time encumber any
property other than property acquired in such Permitted Acquisition (and
improvements and attachments thereto), or (ii) secure any indebtedness other
than Acquired Indebtedness existing immediately prior to the time of acquisition
of such property.

    7.02          Subsidiary Indebtedness.  Allow or permit any Subsidiary to
create, incur, assume or suffer to exist any Indebtedness in an aggregate
outstanding principal amount which exceeds 20% of Consolidated Net Worth as of
the most recently ended fiscal quarter of the Company for which financial
statements have been delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01; other than the following:

    (a)                Indebtedness owing to the Company or to any other
Subsidiary of the Company;

    (b)               Guaranties in the ordinary course of business of the
obligations of suppliers, customers, franchisees and licensees of such
Subsidiary;

    (c)                Indebtedness incurred by any Subsidiary arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of such Subsidiary pursuant to such
agreements, in connection with acquisitions or dispositions of any business,
assets or Subsidiary of such Subsidiary;

    (d)               Indebtedness owed to any Person (including obligations in
respect of letters of credit for the benefit of such Person) providing worker's
compensation, health, disability or other employee benefits or property,
casualty or liability insurance to any Subsidiary, or which may be deemed to
exist pursuant to reimbursement or indemnification obligations to such Person;

    (e)                Indebtedness that may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;

    (f)                 Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with a demand, time, savings, passbook
or like account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit;

    (g)                Indebtedness pursuant to a Permitted Securitization
Transaction;

    (h)                Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

    (i)                  Indebtedness in respect of capital leases, synthetic
lease obligations and purchase money obligations for fixed or capital assets
within the limitations set forth in Section 7.01(r); and

    (j)                 Acquired Indebtedness.

    7.03          Fundamental Changes.  Merge, consolidate with or into, or
convey, transfer, lease or otherwise Dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom:

    (a)                any Subsidiary of the Company (excluding, however, the
Term Loan Borrower so long as the Term Loan remains outstanding) may merge with
(i) the Company, provided that the Company shall be the continuing or surviving
Person, or (ii) any one or more Subsidiaries, provided that when any
wholly-owned Subsidiary is merging with another Subsidiary, the wholly-owned
Subsidiary shall be the continuing or surviving Person;

    (b)               any Subsidiary (excluding, however, the Term Loan Borrower
so long as the Term Loan remains outstanding) may sell all or substantially all
of its assets (upon voluntary liquidation or otherwise), to the Company or to
another Subsidiary;

    (c)                the Company may merge or consolidate with any Person,
provided that the Company, or a Person as to which immediately after the
transaction more than 50% of the outstanding securities entitled to vote in the
election of directors are owned by Persons who were beneficial owners of the
outstanding common stock of the Company immediately before the transaction,
shall be the continuing or surviving Person, and provided further that the
surviving Person enters into an agreement satisfactory to the Administrative
Agent whereby such Person assumes all of the Obligations and liabilities of the
Company under the Loan Documents;

    (d)               so long as the Term Loan remains outstanding, the Term
Loan Borrower may merge or consolidate with any other Person provided that the
Term Loan Borrower shall be the continuing or surviving corporation and shall
continue to be wholly-owned, directly or indirectly, by the Company (it being
understood that upon the repayment in full of the Term Loan, the Term Loan
Borrower shall no longer be subject to this Section 7.03(d), but shall be
permitted to take any action otherwise permitted of a Subsidiary of the Company
under this Section 7.03); and

    (e)                any Subsidiary (excluding, however, the Term Loan
Borrower so long as the Term Loan remains outstanding) may be merged,
consolidated or amalgamated with or into any Person, or may sell, lease,
transfer or otherwise dispose of its assets (upon voluntary liquidation,
dissolution or otherwise) to any Person or may liquidate, wind up or dissolve
itself (A) if after giving effect thereto, no Default or Event of Default is in
existence and (B) if such merger, consolidation, amalgamation, sale, lease,
transfer or other disposition had occurred on the first day of the period of
four fiscal quarters most recently ended prior to the date of such event, the
Company would have been in compliance with Section 7.04 during such period of
four fiscal quarters.

    7.04          Leverage Ratio.  Permit the Leverage Ratio at the end of any
fiscal quarter of the Company to be greater than 3.5 to 1.0.

    7.05          Acquisitions.  Effect any Acquisition, other than Permitted
Acquisitions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

    8.01          Events of Default.  Any of the following shall constitute an
Event of Default:

    (a)                Non-Payment.  Any Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, or any L/C
Obligation, or (ii) within five days after the same becomes due interest on any
Loan or on any L/C Obligation, or any facility, utilization or other fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

    (b)               Specific Covenants.  Any Loan Party fails to perform or
observe any term, covenant or agreement contained in (i) any of Section 7.01 or
7.02 which is not remedied within ten (10) days after written notice from the
Administrative Agent or any Lender or (ii) any of Section 6.03(a), 6.03(b), 6.05
(in the case of the Company, the Term Loan Borrower (so long as the Term Loan
remains outstanding) and any Designated Borrower (so long as such Designated
Borrower remains a Designated Borrower hereunder)), 6.09, 6.10, 6.11, 7.03, 7.04
or 7.05; or

    (c)                Other Defaults.  Any Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document which is not remedied within thirty (30)
days after written notice from the Administrative Agent or any Lender; or

    (d)               Representations and Warranties.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

    (e)                Cross-Default.  (i) The Company or any Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness, or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Material Indebtedness to be demanded or to become due or to be
repurchased or redeemed (automatically or otherwise) prior to its stated
maturity; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Company or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Company or such Subsidiary as a result thereof is greater than
$100,000,000; or

    (f)                 Insolvency Proceedings, Etc.  Any Loan Party or any
Material Subsidiary of the Company institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

    (g)                Inability to Pay Debts; Attachment.  (i) Any Loan Party
or any Material Subsidiary of the Company becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

    (h)                Judgments.  There is entered against the Company or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) and (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 60 consecutive days during which such
judgments or orders shall not have been paid, vacated, discharged, stayed or
bonded; or

    (i)                  ERISA.  (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or would reasonably be
expected to result in liability of the Company under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) the Company or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

    (j)                 Invalidity of Loan Documents.  Any material provision of
any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of all the Lenders or satisfaction in full of
all the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document (other than the Term Loan Borrower following
any prepayment in full of the Term Loan), or purports to revoke, terminate or
rescind any Loan Document; or

    (k)               Change of Control.  There occurs any Change of Control
with respect to the Company.

    8.02          Remedies Upon Event of Default.  If any Event of Default
occurs, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders,

    (i)                  declare the commitment of each Lender to make Loans,
the commitment of the Swing Line Lender to make Swing Line Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

    (ii)                declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Loan Party;

    (iii)               require that the Company Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof) plus the
Letter of Credit fees payable with respect to such Letter of Credit (calculated
at the Applicable Margin then in effect for the period from the date of such
cash collateralization until the expiry date of such Letter of Credit) in the
currency in which such L/C Obligations are outstanding; and

    (iv)              exercise on behalf of itself and the Lenders all rights
and remedies available to it and the Lenders under the Loan Documents or
applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Company to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

    8.03          Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations in respect of the Loan Documents shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Section 3) payable to the Administrative Agent in its capacity as
such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Section 3), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans, the Term Loan and other Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans and the Term Loan, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of the L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Notwithstanding the foregoing, the Administrative Agent and the Lenders
acknowledge and agree that the Term Loan Borrower shall be solely responsible
for Obligations with respect to the Term Loan, which shall be solely payable by
the Term Loan Borrower, subject to the rights of the Administrative Agent and
the Lenders under the Guaranty or any other guarantee of such Obligations.

    8.04          Rights Not Exclusive.  The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers, privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement now existing or hereafter
arising.

ARTICLE IX

ADMINISTRATIVE AGENT

    9.01          Appointment and Authorization of Administrative Agent. 

    (a)                Each Lender hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

                (i)                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

                (ii)                shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

                (iii)               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any of the
Borrowers or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. 

    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

    (b)               The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith until such time (and except for so long) as the Administrative Agent
may agree at the request of the Required Lenders to act for the L/C Issuer with
respect thereto; provided, however, that the L/C Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this Article
IX with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term "Administrative Agent" as used in this
Article IX included the L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to the L/C Issuer.

    (c)                The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party
shall have rights as a third party beneficiary of any of such provisions.

    9.02          Delegation of Duties.  The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

    9.03          Liability of Administrative Agent.  No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

    9.04          Reliance by Administrative Agent. 

    (a)                The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and participants.  Where this Agreement expressly
permits or prohibits an action unless the Required Lenders otherwise determine,
the Administrative Agent shall, and in all other instances, the Administrative
Agent may, but shall not be required to, initiate any solicitation for the
consent or a vote of the Lenders.

    (b)               In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. 

    9.05          Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or any Loan Party referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a "notice of default."  The
Administrative Agent will notify the Lenders of its receipt of any such notice. 
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

    9.06          Credit Decision; Disclosure of Information by Administrative
Agent.  Each Lender and the L/C Issuer acknowledges that no Agent-Related Person
has made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent to and acceptance of
any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession. 
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of each Loan Party and its Subsidiaries,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the Term Loan Borrower hereunder.  Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Loan Party.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any of its
Affiliates which may come into the possession of any Agent-Related Person.

    9.07          Indemnification of Administrative Agent.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of each Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Person's own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.  Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs and the costs and
expenses incurred in connection with the use of Intralinks, Inc. or other
similar information transmission systems in connection with this Agreement)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of any Loan Party.  The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all Obligations
hereunder and the resignation of the Administrative Agent.  Notwithstanding the
foregoing, each Lender shall only be obligated to indemnify or reimburse any
Agent-Related Person under this Section 9.07 to the extent that such Indemnified
Liabilities or unreimbursed expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such, or against
any other Agent-Related Person acting for the Administrative Agent in such
capacity.

    9.08          Administrative Agent in its Individual Capacity.  Bank of
America and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with any Loan Party and its Affiliates as though Bank of America were
not the Administrative Agent or the Swing Line Lender, Offshore Currency Funding
Fronting Lender or L/C Issuer hereunder and without notice to or consent of the
Lenders.  The Lenders acknowledge that, pursuant to such activities, Bank of
America or its Affiliates may receive information regarding any Loan Party or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of any Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them.  With respect to its Loans, Bank of America shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the Administrative Agent, Swing
Line Lender, Offshore Currency Funding Fronting Lender or the L/C Issuer, and
the terms "Lender" and "Lenders" include Bank of America in its individual
capacity.

    9.09          Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days' notice to the Lenders; provided
that any such resignation by Bank of America shall also constitute its
resignation as L/C Issuer, Offshore Currency Funding Fronting Lender and Swing
Line Lender.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders which successor administrative agent shall be consented to
by the Company at all times other than during the existence of an Event of
Default (which consent of the Company shall not be unreasonably withheld or
delayed).  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor administrative agent from among the Lenders.  Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, L/C Issuer,
Offshore Currency Funding Fronting Lender and Swing Line Lender, and the
respective terms "Administrative Agent," "L/C Issuer", "Offshore Currency
Funding Fronting Lender" and "Swing Line Lender", shall mean such successor
Administrative Agent, L/C Issuer, Offshore Currency Funding Fronting Lender and
Swing Line Lender, and the retiring Administrative Agent's appointment, powers
and duties as Administrative Agent shall be terminated and the retiring L/C
Issuer's, Offshore Currency Funding Fronting Lender's and Swing Line Lender's,
rights, powers and duties as such shall be terminated, without any other or
further act or deed on the part of such retiring L/C Issuer, Offshore Currency
Funding Fronting Lender or Swing Line Lender or any other Lender, other than the
obligation of the successor L/C Issuer to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession.  After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent's notice of
resignation, the retiring Administrative Agent's resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

    9.10          Other Agents.  None of the Lenders identified on the facing
page or signature pages of this Agreement as a "syndication agent,"
"documentation agent," or "co-agent" or an "arranger" shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
none of the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

    9.11          Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

    (a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.05(i) and (j), 2.11, 10.04 and 10.05)
allowed in such judicial proceeding; and

    (b)               to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.11,
10.04 and 10.05.

    Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

ARTICLE X

MISCELLANEOUS

    10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and each Loan Party which is a party to such Loan Document, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

    (a)                extend or increase the Revolving Credit Commitment of any
Revolving Lender (or reinstate any Revolving Credit Commitment terminated
pursuant to Section 8.02(a)) without the written consent of such Lender;

    (b)               extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder (including the Term Loan
Maturity Date and the Revolving Credit Maturity Date) or under any other Loan
Document without the written consent of each Lender directly affected thereby;

    (c)                reduce the principal of, or the rate of interest
specified herein on (except as otherwise provided in clause (iv) of the last
sentence of Section 3.03), any Loan or L/C Borrowing, or (subject to clause (iv)
of the proviso below) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Revolving
Lenders shall be necessary to amend the definition of "Default Rate" as it
applies to the Revolving Credit Facility or to waive any obligation of any
Borrower to pay interest on any amount outstanding or otherwise due and payable
under the Revolving Credit Facility at the Default Rate; and provided further,
however, that only the consent of the Required Term Loan Lenders shall be
necessary to amend the definition of "Default Rate" as it applies to the Term
Loan or to waive any obligation of the Term Loan Borrower to pay interest at the
Default Rate;

    (d)               change any provision of this Section or the definition of
"Required Lenders", "Required Revolving Lenders", "Required Term Loan Lenders",
"Pro Rata Revolving Share" or "Pro Rata Term Share" or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder or relating to a Pro Rata Revolving Share or Pro Rata Term
Share, without the written consent of each Lender;

    (e)                amend the fourth sentence of Section 2.14 or Section 2.15
or Section 8.03 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

    (f)                 discharge the Company of its obligations under the
Guaranty without the written consent of each Lender; or

    (g)                amend Section 2.03(b) or the definition of "Revolving
Loan Offshore Currency" without the consent of each Revolving Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or each
directly-affected Lender, as the case may be, affect the rights or duties of the
L/C Issuer under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Required Lenders or each directly-affected Lender, as the case may be,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Required Lenders or each
directly-affected Lender, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Agent/Arranger Fee Letter and the JPMSI Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto; (v) no amendment, waiver or consent shall, unless in writing
and signed by the Offshore Currency Funding Fronting Lender in addition to the
Required Lenders or each directly-affected Lender, as the case may be, affect
the rights or duties of the Offshore Currency Funding Fronting Lender under this
Agreement or any other Loan Document; and (vi) no amendment, waiver or consent
which has the effect of  enabling the Borrowers to satisfy any condition to a
Borrowing contained in Section 4.02 hereof which, but for such amendment, waiver
or consent would not be satisfied, shall be effective to require the Revolving
Lenders to make any additional Revolving Loan, unless and until the Required
Revolving Lenders shall have approved such amendment, waiver or consent.  No
notice to or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 10.01 shall be binding upon each holder of any Notes at the
time outstanding, each future holder of the Notes and, if signed by a Loan
Party, on such Loan Party.  Notwithstanding anything to the contrary herein, any
Lender that has a Voting Percentage of zero shall not have any right to approve
or disapprove any amendment, waiver or consent hereunder, except that the Pro
Rata Revolving Share of any Revolving Lender may not be increased or extended
nor the principal owing to such Revolving Lender be reduced without the consent
of such Revolving Lender and the Pro Rata Term Share of any Term Loan Lender may
not be increased or extended nor the principal owing to such Term Loan Lender be
reduced without the consent of such Term Loan Lender.

    10.02      Notices and Other Communications; Facsimile Copies. 

    (a)                General.  Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed or delivered, to the
address, facsimile number or (subject to subsection (c) below) electronic mail
address specified for notices on Schedule 10.02; or, in the case of any Loan
Party, the Administrative Agent, the L/C Issuer, the Offshore Currency Funding
Fronting Lender or the Swing Line Lender, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Company, the Administrative Agent, the L/C Issuer, the Offshore
Currency Funding Fronting Lender and the Swing Line Lender.  All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the intended recipient and (ii) (A) if delivered
by hand or by courier, when signed for by the intended recipient (which need not
be any natural person to whose attention such communication is directed, in the
case of communications to Persons other than natural Persons); (B) if delivered
by mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (which form of delivery is subject to
the provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to the Administrative Agent, the L/C Issuer,
the Offshore Currency Funding Fronting Lender and the Swing Line Lender pursuant
to Article II shall not be effective until actually received by such Person. 
Any notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified on Schedule 10.02, or to
such other number as shall be designated by such party in a notice to the
Company, the Administrative Agent, the L/C Issuer, the Offshore Currency Funding
Fronting Lender and the Swing Line Lender, it being understood and agreed that a
voicemail message shall in no event be effective as a notice, communication or
confirmation hereunder.

    (b)               Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on each
Loan Party, the Administrative Agent and the Lenders.  The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

    (c)                Reliance by Administrative Agent and Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Revolving Loan Notices and Swing Line Loan
Notices) reasonably believed to be given by or on behalf of any Loan Party even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Company and the Term Loan Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice such
Person reasonably believes has been given by or on behalf of the Company or the
Term Loan Borrower, as applicable.  All telephonic notices to and other
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

    10.03      No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

    10.04      Attorney Costs, Expenses and Taxes.  Each of the Company and the
Term Loan Borrower agrees to pay or reimburse the Administrative Agent for all
reasonable costs and expenses incurred in connection with the development, due
diligence, preparation, negotiation, syndication and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs incurred by the Administrative Agent and
the costs and expenses incurred in connection with the use of Intralinks, Inc.
or other similar information transmission systems in connection with this
Agreement.  The Company agrees to pay or reimburse the L/C Issuer for all
reasonable costs and expenses incurred in connection with issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder.  Each of the Company and the Term Loan Borrower agrees to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents to which it is a party during the existence of a Default or an Event
of Default or after acceleration of the Loans (including all such costs and
expenses incurred during any "workout" or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs.  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender.  The agreements in this Section shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations.

    10.05      Indemnification by the Company and the Term Loan Borrower;
Limitation of Liability.  Whether or not the transactions contemplated hereby
are consummated, each of the Company and the Term Loan Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the "Indemnitees") from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby to which it is a
party, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) to or by it, (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by it (or in the case of the Company, one of its Subsidiaries), or any
Environmental Liability related in any way to it (or in the case of the Company,
one of its Subsidiaries), or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the "Indemnified Liabilities"); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements are determined by final and non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.  Notwithstanding
the foregoing, no Loan Party shall have any obligation to any Indemnitee in
respect of losses, claims, damages, liabilities or expenses arising from (i)
disputes between Lenders, the Administrative Agent and/or the Arrangers or (ii)
disputes between any Loan Party and an Indemnitee, with respect to which such
Loan Party is the prevailing party and such losses, claims, damages, liabilities
and expenses under this clause (ii) arise from the gross negligence or willful
misconduct of such Indemnitee.  Each of the Company and the Term Loan Borrower
agrees that no Indemnitee shall have any liability (whether direct or indirect,
in contract or tort or otherwise) to it or any of its Subsidiaries, security
holders or creditors as a result for any action taken or not taken by it arising
out of, related to or taken in connection with any Loan Document or the
consummation of the transactions contemplated hereby or the actual or proposed
use of Loan or Letter of Credit proceeds, except to the extent that such
liability is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee, and in no event shall any Indemnitee be liable
thereto for special, consequential, punitive or indirect damages.  Without
limitation of the foregoing, no Indemnitee shall be liable for any damages
arising from the use by others of information or other materials obtained
through the internet, Intralinks or other similarly available electronic media
in connection with the electronic posting of financial statements, certificates,
reports or other information to an Informational Website as provided for in
Section 6.02 hereof unless such Indemnitee has engaged in gross negligence or
willful misconduct as determined in a final non-appealable judgment by a court
of competent jurisdiction with respect to the access to such information.  The
agreements in this Section shall survive the resignation of the Administrative
Agent, the replacement of any Lender, the termination of the Revolving Credit
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.  All amounts due under this Section 10.05 shall be payable within
ten Business Days after demand therefor.

    10.06      Payments Set Aside.  To the extent that any Loan Party makes a
payment to the Administrative Agent or any Lender, or the Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or paid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in Dollars in the Dollar Equivalent Amount of such
recovery or payment.

    10.07      Successors and Assigns. 

    (a)                The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) or (h), as
applicable, of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

    (b)               Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and its Revolving
Loans (including for purposes of this subsection (b), Offshore Currency Risk
Participations, participations in L/C Obligations and participations in Swing
Line Loans), or of its Pro Rata Term Share of the Term Loan at the time owing to
it (such Lender's portion of Loans, commitments and risk participations with
respect to each of the Revolving Credit Facility and the Term Loan Facility
(each, an "Applicable Facility") being referred to in this Section 10.07 as its
"Applicable Share")) at the time owing to it); provided that:

                (i)                  except in the case of an assignment of the
entire remaining amount of the assigning Lender's Applicable Share of the
Applicable Facility at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Applicable Share (which for this purpose includes
Loans outstanding thereunder) with respect to each Applicable Facility,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if "Trade Date" is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than (A) $5,000,000 with respect to the Revolving Credit Facility and (B)
$5,000,000 with respect to the Term Loan Facility, unless in either case each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

                (ii)                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Applicable Facility, except
that this clause (ii) shall not (A) prohibit any Lender from assigning all or a
portion of its rights and obligations between the Applicable Facilities on a
non-pro rata basis or (B) apply to rights in respect of Swing Line Loans;

                (iii)               any assignment of a Revolving Credit
Commitment must be approved by the Administrative Agent, the L/C Issuer and the
Swing Line Lender unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

                (iv)              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount, if any, required as set
forth in Schedule 10.07, and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower and the Term Borrower, as applicable,
(at its expense) shall execute and deliver a Revolving Note or Term Loan Note,
as applicable, to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

    (c)                The Administrative Agent, acting solely for this purpose
as an agent of the Company, shall maintain at the Administrative Agent's Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). 
The entries in the Register shall be conclusive, and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Revolving Credit
Lender, Term Loan Lender, or both, as applicable, hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

    (d)               Any Lender may at any time, without the consent of, or
notice to, any Loan Party or the Administrative Agent, sell participations to
any Person (other than a natural person or the Company or any of the Company's
Affiliates or Subsidiaries (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans (including a
Revolving Lender's Offshore Currency Risk Participations and its participations
in L/C Obligations and/or Swing Line Loans) owing to it and/or its Pro Rata Term
Share of the Term Loan owing to it); provided that (i) such Lender's obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) each Loan Party, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that would (i) postpone any date upon
which any payment of money is scheduled to be paid to such Participant or (ii)
reduce the principal, interest, fees or other amounts payable to such
Participant.  Subject to subsection (e) of this Section, each Loan Party agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.15 as though it were a Lender.

    (e)                A Participant shall not be entitled to receive any
greater payment under Section 3.01 or 3.04 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the prior written consent of the Company.  A Participant that would be a
Foreign Lender or a Qualifying Lender if it were a Lender shall not be entitled
to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of each Loan Party, to comply with Section 10.15 as though it were a
Lender.

    (f)                 Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

    (g)                The words "execution," "signed," "signature," and words
of like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

    (h)                Notwithstanding anything to the contrary contained
herein, any Lender that is a Fund that invests in bank loans may create a
security interest in all or any portion of the advances owing to it and the Note
or Notes held by it to the trustee for holders of obligations owed, or
securities issued, by such Fund as security for such obligations or securities,
provided that unless and until such trustee actually becomes a Lender in
compliance with the other provisions of this Section 10.07, (i) no such pledge
shall release the pledging Lender from any of its obligations under the Loan
Documents and (ii) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Loan Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

    (i)                  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving Credit
Commitment and Loans pursuant to subsection (b) above, Bank of America may, (i)
upon 30 days' notice to the Company and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days' notice to the Company, resign as Swing Line Lender and/or
(iii) upon 30 days' notice to the Company, resign as Offshore Currency Funding
Fronting Lender.  In the event of any such resignation as L/C Issuer or Swing
Line Lender or Offshore Currency Funding Fronting Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or successor
Swing Line Lender or successor Offshore Currency Funding Fronting Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender or Offshore Currency Funding Fronting Lender, as the case may be. 
Bank of America shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Swing Line Lender to make Swing Line
Loans or the Lenders to make Revolving Loans or fund participations in the
manner set forth in Section 2.06(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such termination, including the right to require the Lenders
to make Revolving Loans or fund participations in outstanding Swing Line Loans
in the manner set forth in Section 2.06(c).  If Bank of America resigns as
Offshore Currency Fronting Funding Lender, it shall retain all the rights of the
Offshore Currency Funding Fronting Lender provided for hereunder with respect to
Offshore Currency Revolving Loans made by it and outstanding as of the effective
date of such termination, including the right to require Offshore Currency
Participating Lenders to fund their Offshore Currency Risk Participations
therein in the manner set forth in Section 2.03(b).

    10.08      Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent  required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty's or prospective counterparty's professional advisor)
to any credit derivative transaction relating to obligations of any Loan Party;
(g) with the consent of the applicable Loan Party; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the applicable Loan Party;
or (i) to the National Association of Insurance Commissioners or any other
similar organization or any nationally recognized rating agency that requires
access to information about a Lender's or its Affiliates' investment portfolio
in connection with ratings issued with respect to such Lender or its
Affiliates.  In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Revolving Credit Commitments, the Term Loan, and the Credit Extensions.  For the
purposes of this Section, "Information" means all information received from any
Loan Party relating to such Loan Party or any other Loan Party or its or their
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such Loan Party.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

    10.09      Set-off.  In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to any Borrower or the Term Loan Borrower, any such notice being
waived by each Loan Party to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held by, and other indebtedness (in
whatever currency) at any time owing by, such Lender to or for the credit or the
account of any Borrower or the Term Loan Borrower, as applicable, against any
and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or denominated in a currency
other than that of the deposit account.  Each Lender agrees promptly to notify
the Company and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

    10.10      Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the "Maximum Rate").  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Loan Party.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations.

    10.11      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

    10.12      Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

    10.13      Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

    10.14      Severability.  Any provision of this Agreement and the other Loan
Documents to which any Loan Party is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

    10.15      Tax Forms.  (a) Any Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Company, any Designated Borrower or the Term Loan Borrower (as applicable) is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Each Lender shall
promptly (i) notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction of
withholding taxes, and (ii) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any such jurisdiction that any
Borrower or the Term Loan Borrower (as applicable) make any deduction or
withholding for taxes from amounts payable to such Lender.  Additionally, each
of the Borrowers and the Term Loan Borrower (as applicable) shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower or the Term Loan Borrower (as applicable), as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.

    Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to Company and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

                (i)                  duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for exemption from United States
Federal withholding tax under an income tax treaty to which the United States is
a party,

                (ii)                duly completed copies of Internal Revenue
Service Form W-8ECI,

                (iii)               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
"bank" within the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent
shareholder" of the applicable Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation" described in
section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

                (iv)              any other form prescribed by applicable law as
a basis for claiming exemption from United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.

    Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender's status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender's entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers or the Term Loan Borrower (as
applicable) pursuant to this Agreement or otherwise to establish such Lender's
status for withholding tax purposes in such other jurisdiction. 

    (b)               Upon the request of the Administrative Agent, each Lender
that is a "United States person" within the meaning of Section 7701(a)(30) of
the Code shall deliver to the Administrative Agent two duly signed completed
copies of IRS Form W-9.  If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.

    (c)                If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent.  The obligation of the
Lenders under this Section shall survive the termination of the Aggregate
Commitments, repayment of all Obligations and the resignation of the
Administrative Agent.

    10.16      Replacement Lender.  In the event any Lender (a) seeks additional
compensation pursuant to any of Sections 3.01 or 3.04 or (b) is restricted from
making any Loan (other than an Offshore Currency Loan by an Offshore Currency
Participating Lender) under this Agreement, or (c) fails to approve any
amendment, waiver or consent requested by the Loan Parties pursuant to Section
10.01 that has received the written approval of not less than the Required
Lenders but also requires the approval of such Lender (in any such instance, a
"Restricted Lender"), so long as the Company has obtained a commitment (in an
amount not less than the sum of the Revolving Credit Commitment and the Pro Rata
Term Share of the Term Loan of the Restricted Lender) from another Lender or an
Eligible Assignee to become a Lender for all purposes hereunder (such Lender
referred to as the "Replacement Lender"), the Company may cause such Restricted
Lender to be replaced by, and to assign all its rights and obligations under
this Agreement (including its Revolving Credit Commitment and the Loans)
pursuant to Section 10.07, to such Replacement Lender that is reasonably
acceptable to the Administrative Agent.  Such Restricted Lender agrees to
execute and to deliver to the Administrative Agent an Assignment and Assumption
Agreement with such Replacement Lender as provided in Section 10.07 upon payment
at par of all principal, interest, fees and other amounts owing under this
Agreement to such Restricted Lender, and the Company shall pay to the
Administrative Agent the processing fee required by Section 10.07 in connection
with such assignment.

    10.17      Judgment Currency.  Each Loan Party, the Administrative Agent and
each Lender hereby agree that if, in the event that a judgment is given, in
relation to any sum due to the Administrative Agent or any Lender hereunder, in
an Offshore Currency (the "Judgment Currency"), each of the Company and the Term
Loan Borrower agrees to indemnify the Administrative Agent or such Lender, as
the case may be, to the extent that the Dollar Equivalent Amount which could
have been purchased by the Administrative Agent in accordance with normal
banking procedures on the Business Day following receipt of such sum is less
than the sum which could have been so purchased by the Administrative Agent had
such purchase been made on the day on which such judgment was given or, if such
day is not a Business Day, on the Business Day immediately preceding the giving
of such judgment, and if the amount so purchased exceeds the amount which could
have been so purchased had such purchase been made on the day on which such
judgment was given or, if such day is not a Business Day, on the Business Day
immediately preceding such judgment, the Administrative Agent or the applicable
Lender agrees to remit such excess to the Company and/or the Term Loan Borrower,
as applicable.  The agreements in this Section shall survive payment of all
other Obligations.

    10.18      Governing Law. 

    (a)                THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

    (b)               ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH LOAN PARTY, THE ADMINISTRATIVE Agent AND EACH LENDER CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  EACH LOAN PARTY, THE ADMINISTRATIVE Agent AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH LOAN PARTY, THE
ADMINISTRATIVE Agent AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

    10.19      Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

    10.20      Special Funding Option. 

    (a)                Notwithstanding anything to the contrary contained
herein, any Lender (for the purposes of this Section 10.20, a "Granting Lender")
may grant to a special purpose funding vehicle which is an Affiliate of the
Granting Lender (for the purposes of this Section 10.20, an "SPC") the option to
make, on behalf of such Granting Lender, all or a portion of the Revolving Loans
and participations (including Offshore Currency Risk Participations) which such
Granting Lender is obligated to make (a "Funding Obligation") under the
Agreement, such option to be exercisable in the sole discretion of the SPC;
provided, however, that

                (i)                  such Granting Lender's obligations under
this Agreement and the Loan Documents shall remain unchanged, including without
limitation the indemnification obligations of the Granting Lender pursuant to
Section 9.07 hereof and its Funding Obligations in each currency with respect to
which it is an Offshore Currency Funding Lender;

                (ii)                such Granting Lender shall remain solely
responsible to the other parties hereto for the performance of all Funding
Obligations including without limitation its Funding Obligations in each
currency with respect to which it is an Offshore Currency Funding Lender;

                (iii)               each Loan Party and the Lenders shall
continue to deal solely and directly with such Granting Lender in connection
with such Granting Lender's rights and obligations under this Agreement; the
Administrative Agent shall continue to deal directly with the Granting Lender as
agent for the SPC with respect to distribution of payment of principal, interest
and fees, notices of Conversion and Continuation and all other matters;

                (iv)              such Granting Lender shall retain the sole
right to enforce the obligations of the Borrowers relating to its Revolving
Loans and its Notes and its participations (including Offshore Currency Risk
Participations) and to approve any amendment, modification, or waiver of any
provision of this Agreement, each of which may, if so agreed in writing between
the Granting Lender and the SPC, require the prior consent of any such SPC which
has exercised the option to undertake the Funding Obligation in connection with
such Granting Lender's Commitments and participations (including Offshore
Currency Risk Participations) and Obligations owing thereto before the Granting
Lender approves any such amendment, modification or waiver;

                (v)                the granting of such option shall not
constitute an assignment to or participation of such SPC of or in the Granting
Lender's Commitments and participations (including Offshore Currency Risk
Participations) and Obligations owing thereto;

                (vi)              such SPC shall not become a Lender hereunder
as a result of the granting of such option;

                (vii)             such SPC shall not become obligated or
committed to make Loans as a result of the granting of such option;

                (viii)           if such SPC elects not to exercise such option
or otherwise fails to make all or any part of a Revolving Loan or participation,
including Offshore Currency Risk Participations, the Granting Lender shall
retain its Funding Obligation including without limitation its Funding
Obligations in each currency with respect to which it is an Offshore Currency
Funding Lender and be obligated to make the entire Revolving Loan or
participation (including Offshore Currency Risk Participations) or any portion
of such Revolving Loan or participation (including Offshore Currency Risk
Participations) not made by such SPC.

    (b)               Revolving Loans and participations (including Offshore
Currency Risk Participations) made by an SPC hereunder shall be deemed to
satisfy the Funding Obligation and utilize the Revolving Credit Commitment of
the Granting Lender as if, and to the same extent, such Revolving Loans and
participations were made by such Granting Lender.  

    (c)                Each party hereto agrees that no SPC shall be liable for
any indemnity or payment under this Agreement for which a Granting Lender would
otherwise be liable so long as, and to the extent that, the Granting Lender
provides such indemnity or makes such payment.  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States of America or any State thereof.

    (d)               Notwithstanding anything to the contrary contained in this
Agreement, an SPC may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interests in any
Revolving Loans or participations (including Offshore Currency Risk
Participations) as they may exist consistent with the terms of this Section
10.20 to its Granting Lender and (ii) disclose on a confidential basis any
nonpublic information relating to Revolving Loans and participations made by
such SPC hereunder to any rating agency, commercial paper dealer or provider of
any surety or guarantee to such SPC. 

    (e)                An SPC shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04 than the applicable Granting Lender would
have been entitled to receive with respect to the Funding Obligations undertaken
by such SPC, unless the undertaking of the Funding Obligations by such SPC is
made with the Company's prior written consent.  An SPC that would be a Foreign
Lender or a Qualifying Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the Funding
Obligations undertaken by such SPC and such SPC agrees, for the benefit of the
Company to comply with Section 10.15 as though it were a Lender.

    (f)                 This Section 10.20 may not be amended without the prior
written consent of the Granting Lender on behalf of which such SPC has made all
or any part of its Revolving Loans which remain outstanding at the time of such
amendment.

    10.21      USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Loan Party that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of each Loan Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Loan Party
in accordance with the Act.

    10.22      Appointment.  Each of the Term Loan Borrower and the Designated
Borrowers hereby irrevocably appoints the Company, and the Company accepts the
appointment, to act as its agent for the purpose of receiving, accepting and
acknowledging service on its behalf in any legal process issued in connection
with this Agreement or any other Loan Document.  Each of the Term Loan Borrower
and the Designated Borrowers hereby gives the Company an irrevocable power of
attorney to receive, accept and acknowledge, on its behalf, any service of
process, writ, summons or notice sent in connection with this Agreement or any
other Loan Document to the Term Loan Borrower or any Designated Borrower.

[Signatures on following pages.]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

STRYKER CORPORATION 

By: 
                                                                            

Name:                                                                         

Title:                                                                            

 

HOWMEDICA INTERNATIONAL S. DE R.L.

By: 
                                                                            

Name:                                                                         

Title:                                                                            

 

STRYKER IFSC LIMITED
as a Designated Borrower 

By: 
                                                                            

Name:                                                                         

Title:       Director

PRESENT when the Common Seal of Stryker IFSC Limited was affixed hereto

                                                                                   

Director/Company Secretary

 

BANK OF AMERICA, N.A., as Administrative Agent

By: 
                                                                            

Name:                                                                         

Title: 
                                                                          

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer, Offshore Currency Funding
Fronting Lender and Swing Line Lender

By: 
                                                                            

Name:                                                                         

Title: 
                                                                          



JPMORGAN CHASE BANK, N.A., as Syndication and as a Lender

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, as Co-Documentation Agent
and as a Lender

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


BARCLAYS BANK PLC, as Co-Documentation Agent and as a Lender

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


BNP PARIBAS, as Co-Documentation Agent and as a Lender

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Managing Agent and as a Lender

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


SCOTIABANC INC., as Co-Managing Agent and as a Lender

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


MIZUHO CORPORATE BANK (USA), as Co-Managing Agent and as a Lender

By:                  
                                                           

Name:                                                                         

Title:    
                                                                       


SOCIéTé GéNéRALE, as Co-Managing Agent and as a Lender

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


WACHOVIA BANK, N.A., as Co-Managing Agent and as  a Lender

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


J.P. MORGAN EUROPE LIMITED, as a Term Loan Lender

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       



BANK OF CHINA, NEW YORK BRANCH

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


THE BANK OF NEW YORK

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


FIFTH THIRD BANK

By:      
                                                                       

Name:                                                                         

Title:                            
                                               


BANK OF MONTREAL, as a Revolving Lender

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


BANK OF MONTREAL IRELAND PLC, as a Term Loan Lender

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


KEYBANK NATIONAL ASSOCIATION

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


LLOYDS TSB BANK PLC 

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


NATIONAL CITY BANK OF THE MIDWEST

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


UBS LOAN FINANCE LLC

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


U.S. BANK, NATIONAL ASSOCIATION

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


SVENSKA HANDELSBANKEN AB (PUBL)

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       


BANCA DI ROMA - CHICAGO BRANCH

By:      
                                                                       

Name:                                                                         

Title:    
                                                                       

By:                                                                  
           

Name:                                                                         

Title:    
                                                                       

--------------------------------------------------------------------------------